

EXHIBIT 10.26


PURCHASE AND SALE AGREEMENT
Venue Museum District Apartments and Vacant Land


This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of August ____, 2018 (the “Effective Date”) by and between GRAYCO LUI MUSEUM
INVESTMENT 2006 LP, a Texas limited partnership (the “Apartment Seller”) and
GRAYCO LUI MUSEUM INVESTMENT II LP, a Texas limited partnership (the “Vacant
Land Seller” and, together with the Apartment Seller, the “Seller”), and HGIT
5353 Fannin LP, a Texas limited partnership (“Apartment Purchaser”), and HGIT
5353 Fannin Lot Parcel, Inc., a Delaware corporation (“Vacant Land Purchaser”;
and collectively with Apartment Purchaser, “Purchaser”).


For and in consideration of the mutual covenants and agreements contained in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller agree as
follows:


1.Purchase and Sale. Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to buy from Seller, the Property (hereinafter defined) for the
consideration and upon and subject to the terms, provisions and conditions
hereinafter set forth. The “Property” means:
(a)    The certain real property located at the corner of Fannin Street and
Southmore and that certain real property located at 5353 Fannin Street in
Houston, Texas, as more particularly described in Exhibit A to this Agreement
(the “Land”), together with all structures, fixtures, buildings and improvements
situated on the Land (collectively, the “Improvements”), and any and all rights,
titles, powers, privileges, easements, licenses, rights-of-way and interests (A)
appurtenant to the Land and the Improvements, (B) if any, of Seller, either at
law or in equity, in possession or in expectancy, in and to any real estate
lying in the streets, highways, roads, alleys, rights-of-way or sidewalks, open
or proposed; in front of, above, over, under, through or adjoining the Land and
in and to any strips or gores of real estate adjoining the Land, and
(C) appurtenant or incident to any of the foregoing, including, without
limitation, to the extent owned by Seller, all mineral, oil, gas and other
hydrocarbon substances on and under and that may be produced from the Land, as
well as all development rights, land use entitlements, air rights, water, water
rights, riparian rights, and water stock relating to the Land (the foregoing
collectively, the “Real Property”);
(b)    All equipment, fixtures, appliances, tools, machinery, inventory, and
other personal property of whatever kind or character owned by Seller and
attached to or installed or located on or in the Land or the Improvements (the
“Personal Property”); provided, that Personal Property shall in any event
include, subject to Section 13(c), those items listed and described on Exhibit
G;
(c)    All of Seller's right, title and interest, as lessor, in and to all
leases of the Land or the Improvements (or any portion thereof) and all
amendments, modifications, and supplements thereto and guaranties thereof
(“Tenant Leases”) and all security deposits actually paid to or received by
Seller in connection with the Tenant Leases (and not as of the Closing Date
returned to or forfeited by tenants under and in accordance with the Tenant
Leases);
(d)    All Designated Contracts (as defined below), only to the extent that such
Designated Service Contract is assignable by Seller without any necessary third
party consent, or to the extent that any necessary third party consent to such
assignment has been obtained (Seller hereby agreeing to use commercially
reasonable efforts to obtain any such required third party consents at no
out-of-pocket cost to Seller);




--------------------------------------------------------------------------------





(e)    All warranties, guaranties and bonds for the benefit of Seller that
affect the Land, the Improvements, the Personal Property or the operation
thereof, only to the extent that such items are assignable by Seller at no cost
to Seller and without any necessary third party consent, or such consent has
been obtained (Seller hereby agreeing to use commercially reasonable efforts to
obtain any such required third party consents at no out-of-pocket cost to
Seller), or to the extent that Purchaser has agreed to reimburse Seller for such
costs (the “Warranties”); and
(f)    To the extent assignable, all of Seller's right, title and interest, if
any, in and to all trademarks, trade names or symbols under which the Land or
the Improvements (or any part thereof) is operated (the “Trade Names”); and
(g)    All of Seller’s right, title and interest, if any, in and to the
following, but excluding Seller Proprietary Materials (as defined in clause
(xii) of Section 7 below): (i) all books and records, including operating
statements, related to the Land or the Improvements, including all tenant lease
files, tenant correspondence files, tenant audit records, (ii) all structural
reviews, architectural drawings, and engineering, soils, seismic, geologic and
architectural reports, studies and certificates pertaining to the Land or the
Improvements, and (iii) all plans and specifications, surveys, site plans,
construction and development drawings, including all final plans, specifications
and drawings of the Improvements (“Records and Plans”).
The Parties acknowledge that the Land consists of (i) the real property
described as the “Apartment Parcel” on Exhibit A attached hereto, upon which is
situated the apartment project more commonly known as “Venue Museum District”
(the “Apartment Land”) and (ii) the vacant land described as the “Vacant Parcel”
on Exhibit A attached hereto (the “Vacant Land”). Purchaser and Seller agree
that, at Closing, subject to the terms and provisions hereof, (i) the Apartment
Land and that portion of the Property relating to the Apartment Land
(collectively, the “Apartment Property”) will be conveyed to, and purchased by,
Vacant Land Purchaser and (ii) the Vacant Land and that portion of the Property
relating to the Vacant Land (collectively, the “Vacant Property”) will be
conveyed to, and purchased by, Vacant Land Purchaser.
2.    Purchase Price. The total purchase price for the Property is Seventy-Two
Million Nine Hundred and Two Thousand and No/100 Dollars ($72,902,000) (the
“Purchase Price”), payable in cash at Closing. Payment in cash means payment by
wire transfer of immediately available federal funds (“Immediately Available
Funds”). Seller and Purchaser agree that the Purchase Price, subject to
adjustment as set forth in this Agreement, and the Earnest Money shall be
allocated among the Apartment Property and the Vacant Property as set forth on
Exhibit K.
3.    Earnest Money. Within two (2) Business Days of the Effective Date,
Purchaser will deliver to Title Houston Holdings, 7500 San Felipe, Suite 1020,
Houston, TX 77063, Attention: Ms. Donna Jackson (the “Title Company”), as escrow
agent, Five Hundred Thousand and No/100 DOLLARS ($500,000.00) (by Immediately
Available Funds) as earnest money (the “Initial Earnest Money”), which the Title
Company will deposit and hold in an interest bearing account. If Purchaser does
not timely deliver the Initial Earnest Money as provided in this Section 3, then
this Agreement shall be null and void, and neither party shall have any right or
obligation hereunder. In addition, if this Agreement is not terminated pursuant
to the provisions of Section 5(b) or otherwise, within two (2) Business Days
after the end of the Inspection Period, Purchaser will deposit with the Title
Company (by Immediately Available Funds) an additional One Million and No/100
DOLLARS ($1,000,000.00) (the “Additional Earnest Money”), which the Title
Company will deposit and hold in an interest bearing account. If Purchaser does
not timely deliver the Additional Earnest Money as provided in this Section 3,
then this Agreement shall be null and void, and neither party shall have any
right or obligation under this Agreement. For the purpose of this Agreement, the
term “Earnest Money” shall include the Initial Earnest Money, the Additional
Earnest Money, if paid, the Extension Earnest Money (as defined below), if paid,
and any interest earned thereon. If the transaction contemplated by this
Agreement




--------------------------------------------------------------------------------





is closed, then the Earnest Money will be applied toward payment of the Purchase
Price to be paid at Closing. If the transaction is not closed, then the Title
Company will disburse the Earnest Money in accordance with the provisions of
this Agreement. Notwithstanding the foregoing or anything to the contrary
contained herein, One Hundred and 00/100 Dollars ($100.00) (the “Independent
Consideration”) of the Initial Earnest Money shall be released to Seller after
Title Company’s receipt of the Initial Earnest Money (which Purchaser hereby
authorizes and directs the Title Company to release). The Independent
Consideration shall be nonrefundable to Purchaser but shall be applied to the
Purchase Price if the transaction contemplated by this Agreement is closed. The
Independent Consideration is being paid by Purchaser to Seller in consideration
of Seller’s agreement to the terms and provisions of this Agreement, including,
without limitation, the limited termination rights herein provided. The
Independent Consideration is independent of any other consideration provided in
this Agreement and shall be retained by Seller in all events. Further, Seller
will use commercially reasonable efforts to cause Underwriter (as hereinafter
defined) to execute and deliver to Purchaser, prior to that date which is two
(2) Business Days prior to the expiration of the Inspection Period (defined
below), a closing service letter or insured closing letter in written form
reasonably satisfactory to Purchaser with respect to funds deposited by
Purchaser with the Title Company.
4.    Closing.
(a)    Time and Place. The closing of this transaction (the “Closing”) will take
place in escrow at the Title Company on September 11, 2018 (the “Closing Date”),
unless otherwise postponed pursuant to this Agreement. Purchaser may, at its
option, extend the Closing Date by up to ten (10) days by providing written
notice to Seller and depositing with the Title Company an additional One Million
and 00/100 Dollars ($1,000,000.00) in Immediately Available Funds (the
“Extension Earnest Money”), which the Title Company will deposit and hold in an
interest bearing account, at least five (5) days prior to the originally
scheduled Closing Date. For the avoidance of doubt, the Closing of the purchase
and sale of each of the Apartment Land and the Vacant Land shall occur
simultaneously (it being agreed that (i) Purchaser has no right to purchase, and
Seller has no obligation to sell, less than all of the Property, and (ii)
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, in each case subject to and in accordance with the terms and
conditions hereof).
(b)    Seller's Closing Deliveries. At the Closing, Seller will deliver or cause
to be delivered the following (provided, however, Seller shall deliver, or cause
to be delivered, to the Title Company one (1) Business Day prior to the Closing,
items (i), (ii), (iii), (v), (vi), (vii), (viii), (x) and (xi) to be held in
escrow for delivery at Closing):
(i)    Deeds. A Special Warranty Deed conveying good and indefeasible title in
fee simple to the Apartment Land and the Improvements thereon and other Real
Property related thereto to Apartment Purchaser, and a Special Warranty Deed
conveying good and indefeasible title in fee simple to the Vacant Land and the
Improvements thereon and other Real Property related thereto to Vacant Land
Purchaser (the “Deeds”), in each case, free and clear of any and all liens,
encumbrances, easements and assessments created by, through or under Seller,
except for Permitted Exceptions (defined below), and each such Deed to be in the
form attached hereto as Exhibit B, duly executed and acknowledged by Seller.
(ii)    Bill of Sale. A Bill of Sale, Assignment, and Assumption Agreement
conveying to Apartment Purchaser the Personal Property, Warranties, Intangible
Property, Trade Names and Records and Plans, to the extent related to the
Apartment Property, and a Bill of Sale, Assignment, and Assumption Agreement
conveying to Vacant Land Purchaser the Personal Property, Warranties, Intangible
Property, Trade Names and Records and Plans, to the extent related to the Vacant
Property (the “Bills of Sale”), each in the form attached hereto as Exhibit C,
duly executed by Seller.




--------------------------------------------------------------------------------





Assignment and Assumption of Leases and Contracts. An Assignment and Assumption
of Leases and Contracts conveying to Apartment Purchaser the Leases and
Designated Contracts related to the Apartment Land Property, and an Assignment
and Assumption of Leases and Contracts conveying to Vacant Land Purchaser the
Leases and Designated Contracts relating to the Vacant Property (the “Assignment
and Assumption Agreements”), each in the form attached hereto as Exhibit D, duly
executed by Seller.
(iii)    Possession. Possession of the Apartment Property to Apartment Purchaser
and of the Vacant Property to Vacant Land Purchaser, subject only to the Tenant
Leases applicable thereto and the Permitted Exceptions.
(1)    Non-foreign Affidavit. A non‑foreign affidavit, in the form attached
hereto as Exhibit E, duly executed by Seller.
(iv)    Closing Statement. A Closing Statement in such form and substance agreed
upon by Purchaser and Seller (the “Closing Statement”), duly executed by Seller.
(v)    Tenant Notices. Notices to each tenant of the Property in accordance with
Section 92.105 of the Texas Property Code informing each such tenant (A) that,
as applicable, Apartment Purchaser or Vacant Land Purchaser has acquired the
applicable Property, (B) that such Purchaser has received and is responsible for
the tenants' security deposits (the exact amounts of which shall be specified
therein), and (C) that tenants are to thereafter mail any rental payments to an
address supplied by such Purchaser (the “Tenant Notices”), duly executed by
Seller.
(vi)    Rent Roll. A then current rent roll for the Property, dated not more
than one (1) Business Day prior to the Closing Date (the “Final Rent Roll”),
certified by Seller to be true, correct and complete to Seller’s knowledge as of
the date thereof.
(vii)    Books and Records. The Books and Records.
(viii)    Authority. Evidence reasonably acceptable to the Title Company of
Seller's capacity and authority for the closing of this transaction.
(ix)    Other Documents. Any other documents that may be reasonably required by
Purchaser or the Title Company to close this transaction, duly executed and, if
required, acknowledged by Seller (provided however, no such additional document
shall expand any obligation, covenant, representation or warranty of Seller or
result in any new or additional obligation, covenant, representation or warranty
of Seller under this Agreement beyond those expressly set forth in this
Agreement).
(c)    Purchaser's Closing Deliveries. One (1) Business Day prior to the
Closing, Purchaser will deliver or cause to be delivered to the Title Company
the following to be held in escrow for delivery at Closing:
(x)    Purchase Price. The Purchase Price in Immediately Available Funds
(reduced by the amount, if any, of the Earnest Money applied for that purpose).
(xi)    Bill of Sale. Purchaser's counterpart to each of the Bills of Sale, duly
executed, as applicable, by Apartment Purchaser and Vacant Land Purchaser.




--------------------------------------------------------------------------------





(xii)    Assignment and Assumption. Purchaser's counterpart to each of the
Assignment and Assumption Agreements, duly executed, as applicable, by Apartment
Purchaser or Land Purchaser.
(xiii)    Tenant Notices. Purchaser’s counterparts to the Tenant Notices duly
executed, as applicable, by Apartment Purchaser or Land Purchaser. The Tenant
Notices will be delivered by the applicable Purchaser to each of the tenants
under the Tenant Leases promptly after Closing.
(xiv)    Closing Statement. Purchaser's counterpart to the Closing Statement.
(xv)    Authority. Evidence reasonably acceptable to the Title Company of
Purchaser's capacity and authority for the closing of this transaction.
(xvi)    Other Documents. Any other documents that may be reasonably required by
Seller or the Title Company to close this transaction, duly executed and, if
required, acknowledged by Purchaser (provided however, no such additional
document shall expand any obligation, covenant, representation or warranty of
Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).
(d)    Expenses of Closing. Seller will pay (with such costs to be allocated
among the Apartment Seller and the Vacant Land Seller as Seller may determine)
(i) all state, county and local documentary transfer taxes, (ii) the base
premium for the Title Policies (hereinafter defined); (iii) 1/2 of any escrow
fee; (iv) Seller's attorneys' fees; (v) the cost to remove or insure over any
Non-Permitted Liens (as defined below) and any other objections that Seller
elected to cure pursuant to Section 6 below; (vi) Seller’s share of the
prorations set forth in Section 4(e) below; and (vii) other expenses stipulated
to be paid by Seller under other provisions of this Agreement. Purchaser will
pay (with such costs to be allocated among the Apartment Purchaser and the
Vacant Land Purchaser as Purchaser may determine) (A) the cost of any
endorsements to the Title Policies requested by Purchaser, including the cost of
the Survey Modification (as defined in Section 6(e) below); (B) the cost of any
lender policies and endorsements thereto; (C) recording fees for the Deeds; (D)
the cost of obtaining updated surveys; (E) 1/2 of any escrow fee; (F)
Purchaser's attorneys' fees; (G) Purchaser's share of the prorations set forth
in Section 4(e) below; and (H) other expenses stipulated to be paid by Purchaser
under other provisions of this Agreement.
(e)    Prorations. At Closing, items of income and expense of the Property shall
be prorated as of midnight on the day immediately preceding the Closing Date.
Income and expenses attributable to the period prior to the Closing Date shall
be for the account of Seller, and income and expenses attributable to the period
on and after the Closing Date shall be for the account of Purchaser. Such
prorations shall be determined separately for, and Seller and Purchaser shall
cooperate with each other to allocate the same between, the Apartment Property
and the Vacant Land Property. The following items shall be prorated through
escrow:
(xvii)    Taxes. All real estate, personal property and ad valorem taxes,
assessments and bonds (“Taxes”) payable with respect to the Property shall be
prorated between Seller and Purchaser as of the Closing Date for the year in
which the Closing is held on the basis of the statements for such amounts for
such year. If statements for the current year are not available as of the
Closing Date, the proration between Seller and Purchaser shall be made on the
basis of the amounts due for the immediately prior year and shall be subject to
adjustment outside of escrow after the Closing within sixty (60) days after the
bills for the applicable period are received; provided, however, that any
reproration of real estate taxes shall take into account only increases or
decreases in the tax rate or millage and any increase or decrease in the amount
of Taxes payable based on an increase or decrease in the assessed value of the
Property (it being understood




--------------------------------------------------------------------------------





that any increase in Taxes attributable to an increase in the assessed value as
a result of the Purchase Price shall be the responsibility of Purchaser). If any
tax assessment for the current year is under protest, the closing tax proration
shall be re-prorated between Purchaser and Seller at such time as there is a
final determination on such protest; provided that Purchaser shall first be
credited for all reasonable, out-of-pocket costs, including legal fees and
expenses incurred and paid by Seller, associated with such protest, and to the
extent Seller protested the taxes applicable to other properties in addition to
the Property, such costs shall be allocated equitably among the Property and
other properties. From and after Closing, Purchaser shall have sole authority to
prosecute any such protest for the current year, and Seller shall reasonably
cooperate with Purchaser, at no material out-of-pocket expense to Seller, in
connection with any such protest.
(xviii)    Income and Expenses. Income from the Property other than Rent (as
defined below), and ordinary operating expenses incurred by Seller with respect
to the Property, shall be prorated between Seller and Purchaser as of the
Closing Date. Such expenses include, without limitation, utility charges, the
cost of the Designated Contracts assigned at Closing to Purchaser, and sewer,
janitorial, cleaning and maintenance costs. Purchaser shall cause all utilities
to be placed in the name of Purchaser as of the Closing Date. All utility
services shall be prorated at Closing between Seller and Purchaser. The parties
shall use commercially reasonable efforts to obtain readings for all utilities
as of the Closing Date. If readings cannot be obtained as of the Closing Date,
the cost of such utilities shall be prorated between Seller and Purchaser by
estimating such cost on the basis of the most recent bill for such service;
provided, however, that after the Closing, the parties shall reprorate the
amount for such utilities and pay any deficiency in the original proration to
the other party promptly upon receipt of the actual bill for the relevant
billing period. For the avoidance of doubt, all costs under Contracts that are
not Designated Contracts assigned at Closing to Purchaser shall be for the
account of Seller.
(xix)    Rentals and Other Tenant Charges. Rents under the Tenant Leases,
including, without limitation, fixed rent, additional rent and any operating
expense pass-throughs (collectively, “Rents”), shall be addressed in the manner
set forth in this subsection. All prepaid Rents for any period subsequent to the
Closing Date shall be credited to Purchaser at Closing. If more amounts have
been collected under Tenant Leases as operating expense pass-throughs than have
been expended for operating expenses by Seller as of the Closing Date, then
Purchaser shall receive a credit against the Purchase Price for such excess
collected amount.  Operating expense pass-throughs and other amounts reimbursed
by tenants for the year in which Closing occurs will be re-prorated no later
than March 31 in the year after which Closing occurs; provided, however, Seller
shall receive a credit at Closing for all operating expenses of the Property
actually paid by Seller as of the Closing Date pursuant to Section 4(e)(ii)
above, regardless of whether such actual operating expenses have been fully
reimbursed by the tenants as of the Closing Date. All collected Rents for the
month in which the Closing occurs shall be prorated as of the Closing Date. All
Rents which are due but uncollected as of the Closing Date (the “Delinquent
Rents”) shall not be prorated at Closing but shall be paid to the party entitled
to receive such Delinquent Rents as provided below upon receipt of same by
either Seller or Purchaser after Closing. For a period of three (3) months
following the Closing Date, Purchaser agrees to use commercially reasonable
efforts to collect Delinquent Rents from each tenant remaining in possession of
its space under a Tenant Lease, provided that Purchaser will have no liability
for the failure to collect any such Delinquent Rents and will not be required to
conduct lock-outs, terminate such Tenant Lease or take any other legal action to
enforce collection of any such amounts owed by such tenants. Any and all amounts
received by Seller after the Closing Date from tenants of the Property shall be
promptly delivered to Purchaser. Any and all amounts received by Purchaser after
the Closing Date from any party owing Delinquent Rents shall be paid and applied
as follows: first, to Purchaser’s reasonable collection costs (including,
without limitation, reasonable attorneys’ fees) incurred (after the Closing Date
only); second, to Purchaser for Rents due for the then current month; third, to
Purchaser for due but unpaid Rents accruing after the Closing Date, to be
applied in the inverse of the order incurred (i.e., the most recently




--------------------------------------------------------------------------------





incurred Rents paid first); fourth, to Delinquent Rents for the month in which
the Closing occurs (which sums shall, upon such collection, be prorated between
Seller and Purchaser as though collected prior to Closing); and finally, to
Seller for and to the extent of Delinquent Rents for the period prior to the
month of Closing. The parties agree that they shall provide a final accounting
and reconciliation of all Delinquent Rents within thirty (30) days after
Closing. In no event shall Seller have the right to pursue any tenant under the
Tenant Leases for any sums due Seller for periods attributable to Seller's
ownership of the Property.
(xx)    Locator Fees. Locator fees on all Tenant Leases and all renewals or
expansions of Tenant Leases executed prior to the expiration of the Inspection
Period, including those with respect to which the tenant takes occupancy on or
after the Closing Date, shall be allocated to, and paid by, Seller. Locator fees
on all Tenant Leases and all renewals or expansions of Tenant Leases executed
after the expiration of the Inspection Period, including those with respect to
which the tenant takes occupancy on or after the Closing Date, shall be
allocated to Purchaser at Closing.
(xxi)    Security Deposits. Purchaser shall receive a credit for all security
deposits (and interest thereon if required by law or contract to be earned
thereon) reflected as owing in the Tenant Leases or which are otherwise held by
Seller as of the Closing.
(b)    Reprorations. Any proration under this Section 4(e) that cannot be
ascertained with certainty as of the Closing Date shall be prorated on the basis
of the parties’ reasonable estimates of such amounts and shall be the subject of
a final proration as soon thereafter as the precise amounts can be ascertained,
but, except as otherwise provided above in subsection 4(e)(i) with respect to
Taxes, in no event later than sixty (60) days after the Closing. Seller and
Purchaser shall each cooperate with the other diligently and promptly to correct
any errors in computations or estimates under this Section 4(e) and shall
promptly pay to the party entitled thereto any refund, credit or other payment
necessary to comply with this Section 4(e) on demand therefor.
(i)    Survival. The provisions of this Section 4(e) shall survive Closing.
(f)    Rent Ready Condition. Seller shall place apartment units within the
apartment project on the Apartment Land that are now vacant or that become
vacant for more than seven (7) days prior to Closing into rent-ready condition
on or before the Closing Date in accordance with Seller’s current management
standards for its apartment properties as though no sale of the Property were
contemplated; provided, however, with respect to those apartment units vacated
during the seven (7) day period ending on the Closing Date, Seller shall either
(i) place each such unit in rent ready condition or (ii) provide Purchaser at
Closing with the credit described in the immediately following sentence. With
respect to any vacant apartment units not in “rent-ready” condition on the
Closing Date, Seller shall provide Purchaser, as part of the prorations set
forth in Section 4(e) above, with a credit at Closing of Five Hundred and No/100
Dollars ($500.00) for each such apartment unit which is not in “rent-ready”
condition on the Closing Date. For purposes hereof, “rent-ready” condition shall
mean those rental units at the Property which are unoccupied but are in fact
fully equipped (including all appliances) and ready for immediate occupancy as
reasonably determined in accordance with Seller’s or its property manager’s
current business practices. In the event any errors in the amount of such credit
are discovered following Closing, the parties shall make any refunds, credits or
other payments necessary to correct such errors in accordance with the terms of,
and within the time period set forth in, Section 4(e)(vi) above, which
obligation shall survive Closing. For the avoidance of doubt, in no event shall
Seller be obligated to place any apartment units in rent ready condition
following the Closing Date.






--------------------------------------------------------------------------------





5.    Due Diligence and Inspection.
(a)    Inspection. Purchaser has conducted an acquisition due diligence
investigation of the Property, including (i) a review of Contracts, financial
statements and other documentation related to the Property, including the Due
Diligence Materials delivered or made available to Purchaser pursuant to Section
7, and (ii) a physical inspection of the Property (the “Inspection”) to
determine the condition of the Property including the existence of any
environmental hazards or conditions, during the period commencing prior to the
Effective Date and ending on the Effective Date (the “Inspection Period”). The
Inspection was conducted at Purchaser's sole cost and expense. During the
Inspection Period, subject to the limits set forth in this Section 5, Seller
provided Purchaser with full access to the Property, including the books and
records relating to the Property in Seller’s possession or control. Purchaser
shall have no direct contact or communications with tenants or vendors without
Seller’s prior approval. If Purchaser would like to meet with third party
vendors relating to the Property and tenants of the Property in connection with
its due diligence review of the Property, Purchaser shall contact Seller with
such requests and Seller shall use commercially reasonable efforts to arrange
such meetings. Seller may elect to be present during such meetings. With
Seller's permission, after Seller has received advance notice sufficient to
permit it to schedule Purchaser's examination of the Property in an orderly
manner and to provide at least twenty-four (24) hours advance written notice to
any affected tenants, Purchaser or its agents or contractors may enter upon the
Property for purposes of analysis or other tests and inspections deemed
necessary by Purchaser for the Inspection; provided, however, Purchaser is not
permitted to perform any intrusive testing, including, without limitation, a
Phase II environmental assessment or boring, without (A) submitting to Seller
the scope and inspections for the testing, and (B) obtaining the prior written
consent of Seller which may be withheld in Seller's sole and absolute
discretion. Seller may have a representative present at any inspection or
testing made by Purchaser on the Property. Purchaser shall not alter the
physical condition of the Property without notifying Seller of its requested
tests and obtaining the prior written consent of Seller to any physical
alteration of the Property, which may be withheld in Seller's sole and absolute
discretion. Purchaser shall not take any action or permit any activity that
would violate a Tenant Lease, and Purchaser will exercise its best efforts to
conduct or cause to be conducted all inspections and tests in a manner and at
times that will not unreasonably interfere with any tenant's use and occupancy
of the Property. Purchaser shall promptly restore the Property to substantially
its original condition if damaged or changed due to the tests and inspections
performed by Purchaser, free of any mechanic's or materialman's liens or other
encumbrances arising out of the Inspection. PURCHASER HEREBY INDEMNIFIES AND
HOLDS SELLER HARMLESS FROM ALL CLAIMS, LIABILITIES, DAMAGES, LOSSES, COSTS,
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES), ACTIONS,
AND CAUSES OF ACTION ARISING OUT OF THE INSPECTION PERFORMED BY PURCHASER, ITS
AGENTS, LENDERS, INDEPENDENT CONTRACTORS, AND/OR EMPLOYEES; provided that the
foregoing indemnity shall not apply to any claims, damages or other costs
arising by virtue of the mere discovery of any pre-existing condition at the
Property in connection with the Inspection performed by Purchaser, its agents,
lenders, independent contractors and/or employees so long as Purchaser, its
agents, lenders, independent contractors and/or employees do not exacerbate such
pre-existing condition. Purchaser further waives and releases any claims,
demands, damages, actions, causes of action or other remedies of any kind
whatsoever against Seller for property damages or bodily and/or personal
injuries to Purchaser, its agents, lenders, independent contractors, servants
and/or employees arising out of the Inspection. The indemnification obligation
of Purchaser set forth in this Section 5(a) will survive for one (1) year
following the Effective Date.
(b)    Reaffirmation. As of the Effective Date, Purchaser confirms that it has
waived its Inspection contingency and has no right to terminate this Agreement
on account of its Inspection. Accordingly, the Earnest Money is non-refundable
(except as otherwise provided herein) and Purchaser and




--------------------------------------------------------------------------------





Seller shall be bound to proceed to Closing and consummate the transaction
contemplated herein pursuant to, and subject to, the terms of this Agreement.
(c)    Reports. In the event that the transaction does not close, upon written
request from Seller, Purchaser shall provide to Seller, at no cost to Seller,
with a copy of the results of any tests and inspections made by Purchaser’s
third party consultants, excluding (i) any market and economic feasibility
studies, (ii) any internal reports or analysis prepared by Purchaser or
affiliates of Purchaser, (iii) any drafts of any such third party reports, (iv)
any attorney-client privileged communications, (v) internally generated work
product, and (vi) any documents Purchaser is contractually required to keep
confidential (collectively, “Purchaser Reports”). Any Purchaser Reports
delivered to Seller will be delivered for informational purposes only and
Purchaser makes no representation or warranty, express or implied, as to the
accuracy or completeness of the information contained in the Purchaser Reports.
Seller agrees not to enforce any claim or cause of action against Purchaser or
the preparers of the Purchaser Reports (except against such preparers if Seller
obtains its own separate agreement with the preparer of the applicable Purchaser
Reports) for any inaccuracies in the Purchaser Reports. Except as may be
required by applicable law, any judicial or quasi-judicial order , Purchaser
shall keep confidential the Purchaser's Reports, the Due Diligence Materials
(defined below) and any other information regarding the Property delivered or
made available by Seller or Broker, and may not disclose the results to any
third parties, except to Purchaser’s affiliates, employees, attorneys,
accountants, agents, consultants and other professionals and prospective
investors and lenders (and their respective advisors), who shall be obliged to
keep such information confidential. This Section 5(c) shall survive the Closing
or any termination of this Agreement.
(d)    Insurance. Prior to the date that Purchaser or its agents or contractors
first enter the Property, Purchaser and Purchaser’s agents and contractors, as
applicable, shall procure and maintain throughout the term of this Agreement,
commercial general liability insurance, including direct contractual and
contingent liability, with limits of not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) in the
aggregate. Seller, Bentall Kennedy (U.S.) Limited Partnership, NewTower Trust
Company, Grayco Museum GP LLC, Grayco Museum Investment LP and Seller’s property
manager shall be included as an additional insured(s) under the required
commercial general liability coverage. In addition, this insurance must include:
(i) personal injury liability with employee and contractual exclusions removed;
and (ii) a waiver of subrogation in favor of Seller without exception for the
negligence of any additional insured. Neither Purchaser nor Purchaser’s agents
or contractors will be permitted to come onto the Property unless and until
Purchaser has provided to Seller copies of the insurance policy or policies of
Purchaser and Purchaser’s agents and contractors evidencing this coverage, the
additional insured status of Seller, and the waiver of subrogation.
(e)    Designation of Contracts. During the Inspection Period, Purchaser shall
review all service, maintenance, operating, equipment leasing and other similar
contracts or agreements affecting the Property provided by Seller to Purchaser
and set forth on Exhibit H attached hereto (the “Contracts”) and shall notify
Seller which Contracts Purchaser wishes to assume at Closing. Purchaser’s
failure to timely deliver such notice prior to the expiration of the Inspection
Period shall be deemed to constitute Purchaser’s election to assume all
Contracts. Notwithstanding the foregoing, Purchaser shall be required to assume
all Contracts that are not terminable on 30 days or less notice and all
Contracts that require the payment of a termination fee (unless Purchaser agrees
to pay such termination fee). Notwithstanding the foregoing, Seller shall, at
Seller’s sole cost and expense, on or before Closing terminate (i) all
management, brokerage, leasing, and commission agreements (including locator
agreements), if any, in respect of the Property, and Purchaser shall have no
obligation to pay any amounts due under such agreements whether before or after
Closing, and (ii) all contracts with affiliates, regardless whether Purchaser
requests their termination. The Contracts that Purchaser elects (or is deemed to
have elected) to assume or is required to assume pursuant to this Section




--------------------------------------------------------------------------------





5(e) are referred to herein as the “Designated Contracts”. Seller shall cause
any Contracts that are not Designated Contracts to be terminated no later than
the Closing Date. Without limiting the generality of the foregoing, each of
Seller and Purchaser hereby agree that that certain Equipment Lease and Boiler
Management Agreement dated as of February 13, 2008 by and between Apartment
Seller and Boiler Management, Ltd. shall be a Designated Contract that Purchaser
shall be required to assume at Closing.
(f)    Survival. The indemnification provisions of Section 5(a) shall survive
the Closing or any termination of this Agreement, and the provisions of Section
5(c) shall survive any termination of this Agreement.
6.    Title Approval.
(a)    Commitment; Survey. Seller has caused to be delivered to Purchaser prior
to the Effective Date (i) a commitment for an Owner Policy of Title Insurance
for each of the Apartment Property and the Vacant Property, with copies of all
instruments identified therein as affecting such Property and recited as
exceptions (collectively, the “Commitment”) and (ii) copies of the most recent
surveys of the Apartment Property and the Vacant Property in Seller's
possession. In addition, Purchaser, at its cost, has obtained and delivered to
Seller a new survey (“Survey”) of the Property made on the ground by a
registered professional land surveyor that conforms to the requirements of an
ALTA/ACSM minimum standard detail survey.
(b)    Objections. Purchaser has reviewed the Commitment and Survey and
delivered to the Title Company and Seller (by electronic mail from Sarabeth
Westwood dated July 30, 2018) written notice of its objections to items
disclosed therein. Any exception to title identified in the Commitment or Survey
not objected to by Purchaser shall be deemed accepted by Purchaser. Seller has
notified Purchaser (by a letter from Jordan V. Rood dated August 6. 2018)
whether Seller has elected to remove or to cause the Title Company to insure
over such objections in a manner reasonably acceptable to Purchaser. Seller
shall have no obligation to expend any money, to incur any contractual or other
obligations, or to institute any litigation in pursuing its efforts other than
to remove at Closing Non-Permitted Liens (as defined below). Seller did not
elect to cure each of Purchaser’s title objections. Purchaser confirms that it
has elected to waive the objections that Seller has not elected in writing to
cure (which shall thereupon become Permitted Exceptions) and proceed to Closing.
Accordingly, any title objections that Seller is unwilling to cure shall be
deemed Permitted Exceptions, and Closing shall occur as provided in this
Agreement without any reduction of or credit against the Purchase Price.
Notwithstanding the foregoing, Seller shall be obligated to remove or to cause
the Title Company to insure over, in a manner reasonably acceptable to
Purchaser, the following, whether or not Purchaser objects to such matters: (i)
liens of an ascertainable amount securing indebtedness of Seller, (ii) liens for
unpaid taxes or assessments, (iii) mechanics’ and materialmen’s liens created
by, through or under Seller, and (iv) any other monetary lien voluntarily and
intentionally created by Seller prior to Closing (collectively, “Non-Permitted
Liens”).
(c)    Permitted Exceptions. The phrase “Permitted Exceptions” means those
exceptions to title set forth in the Commitment or Survey and that have been
accepted or deemed accepted by Purchaser pursuant to Section 6(b).
(d)    Encumbrances. After the Effective Date, Seller will not intentionally or
deliberately place on the Property any encumbrance (references to "encumbrance"
include any lien, encumbrance, or other exception to title) other than the
Permitted Exceptions. If, before the Closing Date, title to the Property becomes
subject to any encumbrance other than a Permitted Exception, then Seller may
(but has no obligation to, except with respect to Non-Permitted Liens) attempt
to cure the encumbrance. If




--------------------------------------------------------------------------------





Seller is unable or unwilling to cure the encumbrance, then Purchaser, as its
sole and exclusive remedy, may either: (i) terminate this Agreement by written
notice to Seller whereupon the Earnest Money shall be returned to Purchaser, and
neither party will have any right or obligation under this Agreement other than
rights or obligations that expressly survive termination; or (ii) proceed to
Closing without receiving any credit against or reduction of the Purchase Price
whereupon Purchaser shall be deemed to have accepted the encumbrance as an
exception to title (which shall thereupon become a Permitted Exception). For the
avoidance of doubt, if after the Effective Date, Seller intentionally or
deliberately places on the Property any encumbrance that is not a Permitted
Exception and is not otherwise permitted under this Agreement or is not
consented to by Purchaser in writing and Seller fails to remove the same prior
to Closing, then Seller shall be in default hereunder and Purchaser shall have
the remedies set forth in Section 11(b).
(e)    Title Policy. It is a condition precedent to Purchaser's obligations
under this Agreement that on the Closing Date, the Title Company shall be
irrevocably committed in writing to issue at Closing or promptly thereafter an
Owner Policy of Title Insurance (Form T-1) (i) to Apartment Purchaser in the
full amount of the portion of the Purchase Price allocated to the Apartment
Property herein insuring good and indefeasible fee simple title to the Apartment
Property in Apartment Purchaser and (ii) to Vacant Land Purchaser in the full
amount of the portion of the Purchaser Price allocated to the Vacant Land
insuring good and indefeasible fee simple title to the Vacant Property in Vacant
Land Purchaser (each, a “Title Policy”; and collectively, the “Title Policies”).
Each Title Policy shall be subject only to (a) the Permitted Exceptions
applicable to that portion of the Property covered thereby and (b) the standard
pre-printed exceptions, except that: (i) the standard survey exception for area
and boundaries shall be deleted, at Purchaser’s cost, except for shortages in
area (the “Survey Modification”); (ii) any general exception for rights of
parties in possession shall be deleted, although there may be included on the
Title Policy in respect of the Apartment Property an exception for rights of
tenants pursuant to written leases set forth on the Final Rent Roll; (iii) no
exception shall be taken for lack of access; and (iv) the arbitration provision
shall be deleted. Without limiting Seller’s obligations under Section 4(b)(xi),
Seller shall deliver to the Title Company at Closing an owner’s or seller’s
affidavit in a form reasonably acceptable to Seller sufficient to permit the
Title Company to issue each Title Policy in the form required herein. Purchaser
may, at its cost, obtain such additional endorsements to the Title Policies as
Purchaser may desire and the Title Company may agree to provide. The Title
Policies shall be underwritten by Chicago Title Insurance Company
(“Underwriter”).
7.    Due Diligence Materials. No later than the Effective Date, Seller will
cause to be delivered to Purchaser or made available to Purchaser or made
available on the due diligence website copies of the following (the “Due
Diligence Materials”), to the extent (and only to the extent) that these items
are available and in Seller's or its property manager’s possession or control:
(i)    Tenant Leases (including all amendments, riders, licenses, and side
letters relating thereto) and all files related thereto;
(ii)    A list of Tenant Leases; a rent roll (including a delinquency report)
for the Property;
(iii)    Operating reports and capital expenditure budgets and reports for the
most recent two (2) years;
(iv)    Contracts, and Seller’s files related thereto;
(v)    All licenses and permits with respect to the ownership and operation of
the Property, including, but not limited to, building permits and certificates
of occupancy;




--------------------------------------------------------------------------------





(vi)    All third-party warranties and guaranties relating to the Property, or
any part thereof, or to the tangible Personal Property;
(vii)    Real estate and personal property tax statements with respect to the
Property for the most recent two (2) years;
(viii)    Utility bills relating to the Property for the most recent two (2)
years;
(ix)    Repair/maintenance logs and records;
(x)    Any Phase I and Phase II assessments; all geotechnical, foundation and
soils reports; and all remediation and monitoring plans;
(xi)    Any and all area calculations, surveys, plans and specifications
(including ADA, architectural, engineering, landscaping and interior design
plans), construction documents, site plans, and engineering reports; and
(xii)    Any other information or documentation relating to the Property that
Purchaser may reasonably request excluding the following (“Seller Proprietary
Materials”): (1) any market and economic feasibility studies, (2) any internal
reports or analysis prepared by Purchaser or affiliates of Purchaser to the
extent related to Seller’s valuation of the Property, (3) any drafts of any such
third party reports that were not finalized and produced, (4) any
attorney-client privileged communications, (5) any documents or items which
Seller in good faith considers proprietary (such as Seller’s or its property
managers’ operation manuals) or any materials projecting or relating to the
future performance of the Property, and (6) any documents Purchaser is
contractually required to keep confidential pursuant to a third party
confidentiality agreement; provided, however, in the event any document that
Seller is entitled to withhold under clauses (1), (2), (5) or (6) above
discloses or identifies any actual or threatened third party claim or liability
to a third party against Seller or the Property or that would attach to or be
binding upon the Property or Purchaser after the consummation of any purchase of
the Property, then Seller shall deliver to Purchaser (x) a redacted copy of such
document that discloses and identifies the claim or liability and (y) a written
description of such claim or liability describing the same in reasonable detail.
Any failure of Seller to timely deliver or make available any of the Due
Diligence Materials will not extend the Inspection Period. Seller makes no
representation or warranty, express or implied, as to the accuracy or
completeness of the information contained in the Due Diligence Materials, and
Purchaser acknowledges that the Due Diligence Materials will be for
informational purposes only and shall not give Purchaser any cause of action
against Seller or the preparer, absent an agreement from the preparer that
Purchaser is entitled to rely on a particular matter. In no event will the Due
Diligence Materials include appraisals, valuation memos, or correspondence
related to the sale of the Property.
8.    Cooperation with Purchaser’s Auditors and SEC Filing Requirements. Seller
shall provide to Purchaser (at Purchaser’s expense) copies of, or shall provide
Purchaser access to, such factual information as may be reasonably requested by
Purchaser, and in the possession or control of Seller, or its property manager
or accountants, to enable Purchaser’s auditor (Deloitte & Touche LLP or any
successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the year to date of the year in which the Closing
occurs plus up to the three prior calendar years. Purchaser shall be responsible
for all of Seller’s out-of-pocket costs associated with this audit. Seller shall
cooperate (at no out-of-pocket cost to Seller) with Purchaser’s auditor in the
conduct of such audit. In addition, Seller agrees to provide to Purchaser’s
auditor, if requested by such auditor, historical financial statements for the
Property, including income and balance sheet data for the Property, whether
required before or after Closing. Without




--------------------------------------------------------------------------------





limiting the foregoing, (i) Purchaser or its designated independent or other
auditor may audit Seller’s operating statements of the Property, at Purchaser’s
expense, and Seller shall provide such documentation as Purchaser or its auditor
may reasonably request in order to complete such audit, and (ii) Seller shall
furnish to Purchaser such financial and other information as may be reasonably
required by Purchaser or any Affiliate of Purchaser to make any required filings
with the Securities and Exchange Commission or other governmental authority;
provided, however, that the foregoing obligations of Seller shall be limited to
providing such information or documentation as may be in the possession of, or
reasonably obtainable by, Seller, its property manager or accountants, at no
out-of-pocket cost to Seller, and in the format that Seller (or its property
manager or accountants) have maintained such information. This provision shall
survive Closing until the expiration of the Survival Period (as defined below).
9.    Broker’s Fee. Purchaser and Seller represent and warrant to each other
that no real estate commissions, finders' fees, or brokers' fees have been or
will be incurred in connection with the sale of the Property by Seller to
Purchaser other than a commission payable by Seller to ARA Newmark (David
Mitchell) (the “Broker”) pursuant to a separate agreement between Seller and
Broker. Each party represents to the other that, except as set forth above, it
has not authorized any broker or finder to act on its behalf in connection with
the sale and purchase under this Agreement and that it has not dealt with any
broker or finder purporting to act on behalf of any other party. Purchaser and
Seller each hereby agree to indemnify, defend, and hold the other harmless from
any claim, liability, obligation, cost, or expense (including attorneys' fees
and expenses) for fees or commissions relating to Purchaser's acquisition of the
Property asserted against either party by any broker or other person (other than
the Broker) claiming by, through, or under the indemnifying party or whose claim
is based on the indemnifying party's acts. The provisions of this Section 9
shall survive the Closing or any termination of this Agreement.
10.    Limitation of Seller’s Representations and Warranties; Release.
(1)    AS-IS. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 12 OF THIS AGREEMENT OR
IN THE PURCHASE DOCUMENTS (as hereinafter defined), PURCHASER ACKNOWLEDGES AND
AGREES THAT PURCHASER IS PURCHASING THE PROPERTY IN AN “AS-IS” CONDITION “WITH
ALL FAULTS” AND WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER
EXPRESSED OR IMPLIED, OF ANY NATURE WHATSOEVER FROM OR ON BEHALF OF SELLER,
INCLUDING WITHOUT LIMITATION, THOSE OF FITNESS FOR A PARTICULAR PURPOSE AND USE.
(c)    No Reliance. Purchaser acknowledges that (i) Purchaser has had, pursuant
to this Agreement, an adequate opportunity to make such legal, factual and other
inquiries and investigation as Purchaser deems necessary, desirable or
appropriate with respect to the Property, and (ii) except as otherwise expressly
set forth in Section 12 of this Agreement or in the Purchase Documents, neither
Seller, nor anyone acting for or on behalf of Seller, has made any
representation, warranty, promise or statement, express or implied, to
Purchaser, or to anyone acting for or on behalf of Purchaser, concerning the
Property or the condition, use or development thereof. Purchaser represents
that, in entering into this Agreement, Purchaser has not relied on any
representation, warranty, promise or statement, express or implied, of Seller,
or anyone acting for or on behalf of Seller, other than as expressly set forth
in Section 12 of this Agreement and in the Purchase Documents, and that
Purchaser shall purchase the Property based upon Purchaser’s own prior
investigation and examination of the Property. Purchaser has elected to proceed
to Closing, and such election was made at Purchaser’s absolute discretion, in
reliance solely upon the tests, analyses, inspections and investigations that
Purchaser makes, or had the right to make and opted not, or otherwise failed, to
make, and not in reliance upon any alleged representation made by or on behalf
of Seller, except as set forth in Section 12 and in the Purchase Documents.




--------------------------------------------------------------------------------





(1)    Release. Except as may be expressly provided in Section 12 of this
Agreement or in the Purchase Documents, and subject to the limitations set forth
in this paragraph, Purchaser, for itself and its successors in interest,
releases Seller and its affiliates and their respective members, managers,
partners, officers, directors, employees and advisors (collectively “Seller
Parties”) from, and waives all claims and liability against the Seller Parties
for, any structural, physical, environmental, economic, legal, financial or
operational condition at the Property, and hereby releases the Seller Parties
from, and waives all liability against the Seller Parties attributable to, the
structural, physical, environmental, economic, legal, financial or operational
condition of the Property, including without limitation (i) any damages arising
out of a violation of any legal requirement with respect to the physical
condition, maintenance or improvement of the Property, including zoning and
building codes and the Americans with Disabilities Act; (ii) any damages arising
out of the state of the physical condition, maintenance or improvement of the
Property on or before the Closing Date; (iii) any damages arising out of the
presence, discovery or removal of any hazardous materials or substances in, at,
about or under the Property, or connected with or arising out of any and all
claims or causes of action based upon any environmental law, including CERCLA
(Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by SARA Superfund Amendment and Reauthorization Act of 1986 and as
may be further amended from time to time) or any related claims or causes of
action or any other federal, state or municipal based statutory or regulatory
causes of action for environmental contamination at, in or under the Property.
The provisions of this Section 10 shall survive indefinitely any Closing or
termination of this Agreement and shall not be merged into the Purchase
Documents.
Seller and Purchaser hereby acknowledge and agree to the provisions of this
Section 10:
Seller:                    Purchaser:             
11.    Default.
(a)    Seller's Remedies. If Purchaser fails to perform its obligations to
consummate the purchase transaction pursuant to this Agreement at Closing for
any reason except the failure by Seller to perform its obligations hereunder or
the failure of any condition precedent to Purchaser’s obligation to consummate
the Closing, and Purchaser’s failure is not cured within three (3) Business Days
after written notice from Purchaser to Seller (with the Closing Date being
extended as necessary to provide such full three (3) Business Day period), then
Seller, as its sole and exclusive remedy may terminate this Agreement and
receive the Earnest Money as liquidated damages and not as penalty, in full
satisfaction of claims against Purchaser hereunder (except for any claims
arising under Section 5(a) or Section 9). Seller and Purchaser agree that
Seller's damages resulting from Purchaser's default are difficult, if not
impossible, to determine, and the Earnest Money is a fair estimate of those
damages and has been agreed to in an effort to cause the amount of damages to be
certain. Notwithstanding the foregoing, nothing in this Section 11(b) shall
limit Seller’s remedies at law, in equity or as herein provided in the event of
a breach by Purchaser (A) after Closing, of any of the Purchase Documents, (B)
after Closing, of any of the obligations hereunder that survive the Closing, or
(C) after termination of this Agreement, of any of the obligations hereunder
that survive the termination of this Agreement. In no event or circumstance
shall Seller be entitled to any consequential or punitive damages. Seller’s
remedies shall be limited to those described in this Section 11(a). The
provisions of this Section 11(a) shall survive the Closing or any termination of
this Agreement.
(b)    Purchaser's Remedies. If Seller fails to perform its obligations to
consummate the sale transaction pursuant to this Agreement at Closing for any
reason except failure by Purchaser to perform its obligations hereunder or the
failure of any condition precedent to Seller’s obligations to consummate the
Closing, and Seller’s failure is not cured within three (3) Business Days after
written notice




--------------------------------------------------------------------------------





from Purchaser to Seller (with the Closing Date being extended as necessary to
provide such full three (3) Business Day period), then Purchaser may, as its
sole and exclusive remedy, either: (i) terminate this Agreement by giving Seller
written notice of its election and recover the Earnest Money and reimbursement
of the verified out-of-pocket costs and expenses incurred by Purchaser in
connection with this Agreement up to a maximum amount of One Hundred and Fifty
Thousand and No/100 Dollars ($150,000.00); (ii) enforce specific performance of
Seller’s obligations under this Agreement and, in such event, recover from
Seller all legal fees, court costs and all other reasonable costs of such
action; provided that, if Purchaser elects to seek specific performance,
Purchaser may, at any time prior to judgment having been obtained, abandon
pursuit of specific performance upon written prior written notice to Seller,
upon which abandonment Purchaser will be deemed to have elected to terminate
this Agreement and proceed under clause (i) above; or (iii) waive Seller's
failure or breach and proceed to Closing. Notwithstanding anything herein to the
contrary, Purchaser shall be deemed to have elected to terminate this Agreement
if Purchaser fails to deliver to Seller written notice of its intent to file a
claim or assert a cause of action for specific performance against Seller on or
before thirty (30) days following the scheduled Closing Date or, having given
that notice, fails to file a lawsuit asserting the claim or cause of action in
Harris County, Texas, within sixty (60) days following the scheduled Closing
Date. Unless Purchaser in good faith either (1) disputes an allegation of
Purchaser's default and promptly files suit for declaratory judgment or (2)
alleges a Seller default that continues after the notice and cure period set
forth above and timely files suit for specific performance and the action is
pending, Purchaser may not place a lis pendens against all or any portion of the
Property, and Purchaser hereby waives and releases any right it may have under
applicable law to file any lis pendens. In no event or circumstance shall
Purchaser be entitled to any consequential or punitive damages. Purchaser's
remedies shall be limited to those described in this Section 11. Notwithstanding
the foregoing, nothing in this Section 11(b) shall limit Purchaser’s remedies at
law, in equity or as herein provided in the event of a breach by Seller (A)
after Closing, of any of the Purchase Documents, (B) after Closing, of any of
the obligations hereunder that survive the Closing, or (C) after termination of
this Agreement, of any of the obligations hereunder that survive the termination
of this Agreement. The provisions of this Section 11 shall survive the Closing
or any termination of this Agreement.
Seller and Purchaser hereby acknowledge and agree to the provisions of this
Section 11:
Seller:                    Purchaser:             
12.    Representations and Warranties of Seller.
(a)    Representations and Warranties. Seller hereby represents and warrants to
Purchaser, which representations and warranties shall be deemed made by Seller
to Purchaser as of the Effective Date and also as of the Closing Date, that:
(i)    Parties in Possession; Purchase Options. There are no parties in
possession of any portion of the Property except Seller and tenants under Tenant
Leases. Seller has not entered into any contract, lease or other agreement that
is presently in effect whereby it has agreed to sell or otherwise transfer the
Property, or any interest therein or any part thereof, or whereby it has granted
to any third party an option or a right of first refusal to purchase or lease
all or any part of the Property or any interest therein.
(ii)    Organization and Authority. Each entity comprising Seller has been duly
organized and is validly existing as a limited partnership under the laws of the
State of Delaware. Seller is duly qualified and in good standing to do business
in the State of Texas. Seller has the power and authority to sell and convey the
Property as provided in this Agreement and to carry out Seller's obligations
under this




--------------------------------------------------------------------------------





Agreement, and that all requisite corporate or partnership action necessary to
authorize Seller to enter into this Agreement and to carry out Seller's
obligations under this Agreement has been taken.
(iii)    Contracts. To Seller’s actual knowledge, the list of Contracts attached
hereto as Exhibit H is a true, correct and complete list in all material
respects of all Contracts as of the date of its delivery. Seller has delivered
to Purchaser true, correct and complete copies in all material respects of all
Contracts in effect as of the Effective Date and will deliver to Purchaser true,
correct and complete copies of any Contract entered into after the Effective
Date promptly after the execution and delivery thereof. Neither Seller nor, to
Seller’s knowledge, any other counterparty to any Contract is in material
default of its obligations under any Contract.
(1)    Operating Statements. The operating statements for the Property relating
to the period of Seller’s ownership of the Property made available to Purchaser
pursuant to this Agreement are the operating statements used and relied on by
Seller in its operation of the Property.
(iv)    No Notice of Violations. Except as may have been specifically disclosed
in writing to Purchaser prior to the Effective Date, Seller has received no
written notice (that remains uncured) (i) from any government agency having
jurisdiction over the Land or Improvements that considers either the
construction of the Improvements or the operation or use of the Property to be
in violation of any law, ordinance, regulation, or order or (ii) that the Seller
or the Property is in breach of any covenant, condition, restriction or easement
affecting the Property.
(v)    No Litigation; Eminent Domain. Except as set forth on Exhibit I, there
are no actions, suits or proceedings pending for which Seller has received
service of process, before or by any judicial, administrative or union body, any
arbiter or any governmental authority, against or affecting Seller or the
Property. Seller has not received any written notice of a pending or threatened
eminent domain or similar proceeding that would affect the Land or Improvements.
(vi)    Not a Foreign Person. Seller is not a "foreign person" as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder.
(vii)    OFAC. Neither the Seller nor any of its officers, managers nor
directors, nor any direct or, to the Seller’s knowledge, indirect owner of ten
percent (10%) or more of the legal or beneficial interests in the Sellers, nor,
to the Seller’s Knowledge, any other legal or beneficial owner of the Seller,
(i) is a person or entity described by Section 1 of the Executive Order (No.
13,224) Blocking Property and Prohibiting Transactions With Persons Who commit,
Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079 (September 25,
2001), (ii) engages in any dealings or transactions, or is otherwise associated,
with any of those persons or entities.
(viii)    Bankruptcy. Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy, admitted in writing
its inability to pay its debts as they come due, or made an offer of settlement,
extension or composition to its creditors generally, and Seller has received no
written notice of and has no knowledge of (i) the filing of any involuntary
petition by Seller’s creditors, (ii) the appointment of a receiver to take
possession of all, or substantially all, of Seller’s assets, or (iii) the
attachment or other judicial seizure of all, or substantially all, of Seller’s
assets.
(ix)    Leases. The Rent Roll attached hereto as Exhibit F (i) was prepared by
or for Seller in the ordinary course of its business in connection with its
ownership and operation of the Property, (ii) is used and relied on by Seller in
connection with its ownership and operation of the Property and, (iii) to
Seller’s knowledge, is true, correct and complete as of the date thereof. Except
as set forth in the Rent




--------------------------------------------------------------------------------





Roll, there are no Leases or occupancy agreements to which Seller is a party
affecting the Property. Except for the Designated Contracts, there are no lease
brokerage agreements, leasing commission agreements, or other agreements
providing for payments of any amounts for leasing activities or procuring
tenants with respect to the Property that would be binding on Purchaser
following Closing. Seller has delivered or will deliver or make available to
Purchaser a true, correct and complete copy of the form of Lease currently used
by Seller or its property manager in its operation of the Property and shall
make available to Purchaser true, correct and complete copies of each Lease.
(x)    Environmental. Seller has delivered or made available to Purchaser true,
correct and complete copies in all material respects of all environmental
reports and assessments to the extent in Seller’s or its property manager’s
possession or control.
(xi)    Employees. Neither Seller nor its property manager has any employees
which Purchaser shall be obligated to employ following the Closing, and Seller
has no employees on-site at the Property providing on-site services to the
Property, and all such services are performed by employees of Seller’s property
manager.
(xii)    ERISA. Seller does not hold the “plan assets” of any employee benefit
plan or other plan within the meaning of 29 CFR 101, as modified by Section
3(42) of ERISA.
(b)    Seller's Knowledge. Whenever the phrases “to Seller's actual knowledge”
or “to the best of Seller's knowledge” or any similar phrase is used herein,
those phrases mean the present, actual knowledge (as opposed to the imputed
knowledge), without inquiry or investigation, of the fact or condition by Jeff
Gray (collectively if one or more “Seller's Representative”). The
representations and warranties contained in Section 12 are the representations
and warranties of Seller, not Seller’s Representative, and shall not create any
individual liability for Seller's Representative. Seller represents that
Seller’s Representative is the person within Seller's organization who would be
most likely to have knowledge concerning the matters covered by the
representations and warranties of Seller set forth herein.
(c)    Condition Precedent. It is a condition precedent to Purchaser's
obligations under this Agreement that as of the Closing Date, all of Seller's
representations and warranties shall be true and correct in all material
respects. If the representations and warranties of Seller, which were true and
correct when made, are not true and correct in all material respects on the
Closing Date, and that change is not attributable to Seller’s breach of its
obligations hereunder or Seller's actions or omissions, then Purchaser may, at
its option, (i) waive this condition and close this transaction in accordance
with the terms and provisions of this Agreement, or (ii) terminate this
Agreement by notice in writing to Seller and receive back the Earnest Money
whereupon neither party shall have any further rights or obligations under this
Agreement, other than rights or obligations that expressly survive termination.
The obligation of Purchaser to consummate the Closing shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions:
(i) Seller shall have completed the Elevator Work (defined below) and Purchaser
shall have approved the same; which approval shall not be unreasonably withheld,
and (ii) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date. In the event that any of the conditions listed in
the immediately preceding sentence are not either satisfied or waived in writing
by Purchaser prior to the Closing Date, Purchaser shall deliver written notice
to Seller describing the condition not satisfied or waived, and if such
condition remains unsatisfied as of the Closing Date, then without limiting
Purchaser’s rights under Section 11(b), to the extent applicable, Purchaser
shall have the right to terminate this Agreement by written notice to Seller and
the Title Company, and upon any such termination, the Title Company shall
promptly return the Earnest Money to Purchaser.




--------------------------------------------------------------------------------





(d)    Survival Period. Subject to the provisions of Section 12(e), and
notwithstanding anything else to the contrary contained in this Agreement, in
any exhibits attached hereto, or in any documents executed or to be executed at
Closing or otherwise in connection herewith (collectively, the “Purchase
Documents”), all of Seller's representations, warranties, covenants,
undertakings, indemnities, and agreements contained in any of the Purchase
Documents (collectively, “Seller's Undertakings”) shall survive the Closing for
a period of six (6) months (the “Survival Period”). Purchaser acknowledges that
it is a sophisticated purchaser who is familiar with the ownership and operation
of real estate projects similar to the Property, and Purchaser and Seller have
negotiated and agreed upon the length of the Survival Period as an adequate
period of time for Purchaser to discover any and all facts that could give rise
to a claim or cause of action for a breach of a representation. Purchaser may
bring an action against Seller on the breach of any Seller's Undertakings, but
only if: (i) Purchaser first obtains actual knowledge of the breach after
Closing and files the action within the Survival Period and (ii) the damage to
Purchaser on account of the breach (individually or when combined with damages
from other breaches) equals or exceeds Fifty Thousand and No/100 Dollars
($50,000.00), in which event the full amount of such damages shall be payable
(i.e., Purchaser shall be permitted to recover damages beginning with “dollar
one”). Furthermore, Purchaser agrees that Seller's liability, however and
whenever arising, whether based on or through, directly or indirectly, in whole
or in part, any breach of Seller's Undertakings, at law or in equity, or any
other claim or basis arising under the Purchase Documents or with respect to the
Property, at law or in equity, shall not exceed, in the aggregate, Seven Hundred
and Fifty Thousand No/100 Dollars ($750,000.00) (the “Liability Cap”). The
provisions of this Section 12(d) shall survive the Closing. Notwithstanding the
foregoing, the provisions of this Section 12(d) (including the Liability Cap and
the Survival Period) shall not apply to the obligations of the parties with
respect to prorations and post-Closing adjustments thereto pursuant to Sections
4(e) and (f) or to the obligations of the parties with respect to Section 9, and
amounts payable by Seller under such Sections 4(e), 4(f) and 9 shall not apply
towards the Liability Cap. Until the expiration of the Survival Period, Seller
shall hold back (and shall not distribute) the sum of Seven Hundred and Fifty
Thousand No/100 Dollars ($750,000.00) in its bank account. If Seller has not
received written notice of any claim hereunder during the Survival Period, then
upon expiration of the Survival Period, the Seller may at any time and without
any further notice to or consent from Purchaser, distribute the Seven Hundred
and Fifty Thousand No/100 Dollars ($750,000.00); provided, however, if Seller
has received written notice from Purchaser for any claim hereunder during the
Survival Period, then Seller shall hold back in its bank account and not
distribute the amount in dispute until the final resolution of such claim, but
Seller may distribute the difference between the amount required to be held back
as provided above and the amount subject to such dispute.
(e)    Untrue Representation or Warranty. If, prior to Closing, Seller or
Purchaser obtains actual knowledge that any representation or warranty of Seller
in this Agreement is incorrect in any material respect (and, for purposes
hereof, “material” shall mean having a cost, loss or damage equal to or in
excess of Fifty Thousand and No/100 Dollars ($50,000.00)), then such party shall
promptly notify the other of such incorrectness. Seller shall thereupon have the
right take such action as shall be necessary in order to render correct the
representation or warranty which was incorrect. If Seller fails to notify
Purchaser within ten (10) days after receiving Purchaser’s notice that Seller
intends to take such action, then Purchaser’s sole remedy, assuming that
Purchaser was correct in stating that Seller’s representation or warranty was
materially incorrect and provided that such representation (i) was not
intentionally false or misleading when made and (ii) is not incorrect as a
result of the breach of Seller’s covenants or obligations hereunder, shall be to
terminate this Agreement by notice to Seller given within five (5) days after
the expiration of such ten (10) day period, in which case Purchaser shall be
entitled to the return of the Earnest Money, where upon no party shall have any
further rights or obligations under this Agreement other than those that
expressly survive Closing; otherwise, Purchaser shall be deemed to have waived
any right to terminate this Agreement or to recover from Seller on account of
such incorrectness. If Purchaser obtains knowledge prior to the Closing that any
representation or warranty of Seller herein is incorrect in any material respect
but does not




--------------------------------------------------------------------------------





notify Seller as provided above, Purchaser will be deemed to have forever waived
any right to recover from Seller on account of such incorrectness. For the
avoidance of doubt, in the event any representation of Seller was intentionally
false or misleading when made or thereafter becomes incorrect as a result of a
breach of Seller’s covenants or obligations hereunder, then Purchaser shall have
the remedies provided in Section 11(b).
13.    Covenants of Seller. From the Effective Date until Closing, Seller shall:
(a)    Operations. Maintain and operate the Property in its current state and
condition, reasonable wear and tear and damage from casualty excepted, and
operate, lease and manage the Property in the ordinary course of Seller’s
business and in a manner consistent with the standards of operation prevailing
immediately prior to the Effective Date.
(b)    Insurance. Continue all insurance policies relative to the Property in
full force and effect.
(c)    Removal of Property. Not remove any item of Personal Property from the
Land or Improvements unless replaced by an item of Personal Property of
substantially similar quality to the item removed, except for any dead
landscaping, which Seller shall have no obligation to replace.
(d)    Contracts. Perform in all material respects its obligations under the
Contracts, and refrain from entering into or amending any contracts, or other
agreements (excluding leases) regarding the Property, other than contracts in
the ordinary and usual course of business and which are cancelable by the owner
of the Property without penalty within thirty (30) days after giving notice
thereof.
(e)    Leases. Perform in all material respects its obligations under the Tenant
Leases. Seller shall continue to enter into new Tenant Leases or renewals of
existing Tenant Leases with respect to the Apartment Property without the
consent or approval of Purchaser provided that such new Tenant Lease or renewal
(i) is made upon the current economic terms offered by Seller to new or renewal
tenants (i.e., no below-market rental rates or lease terms), (ii) is made on the
standard Tenant Lease form employed by the Seller at the Property, (iii) is for
a term not in excess of fifteen (15) months, and (iv) is not a “corporate lease”
or similar arrangement (e.g., any lease with any person or entity in the
business of subletting the same, or any lease that provides for the lease of
more than one apartment unit to any given person or entity (or related persons
or entities); otherwise, any new Tenant Lease or renewal of existing Tenant
Lease shall require the prior written approval of Purchaser not to be
unreasonably withheld, conditioned or delayed from and after the Effective Date
through the expiration of the Inspection Period; provided, however, after the
expiration of the Inspection Period, new Tenant Leases or renewals of existing
Tenant Leases that do not meet the criteria outlined in clauses (i) through (iv)
shall be approved or denied in Purchaser’s sole discretion. Seller shall not
make or grant any concession or forgiveness for any period after the Closing
Date to any tenant under any Tenant Lease without Purchaser’s prior written
approval (except for concessions Seller currently provides in the ordinary
course of business). In no event shall Seller enter into any lease, license, or
other occupancy agreement with respect to the Vacant Land without Purchaser’s
prior written approval, in its sole discretion.
(f)    Notices. Provide Purchaser with copies of all written notices received by
Seller after the Effective Date which assert any material breach of Tenant
Leases, Contracts, laws, covenants or permits applicable to the Property.
(g)    Elevator Repair Work/Permits. On or prior to August 31, 2018, at Seller’s
sole cost and expense, Seller shall perform and complete the elevator repair
work for the Apartment Property set




--------------------------------------------------------------------------------





forth in the proposal from Kone Inc. dated September 7, 2017 (the “Elevator
Work”), a copy of which proposal was provided to and approved by Purchaser prior
to the Effective Date. Seller will notify Purchaser when the Elevator Work is
complete (which notice may be by email to Dan Box at dan.box@hines.com and Tarah
Vela at tarah.vela@hines.com), and prior to Closing, Purchaser shall review and
approve the Elevator Work, which approval shall not be unreasonably withheld. In
addition, Seller shall use commercially reasonable efforts to provide Purchaser
with evidence of valid permits for combustible materials and 911 boxes prior to
Closing.
14.    Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller, which representations and warranties shall be deemed made by
Purchaser to Seller as of the Effective Date and also as of the Closing Date:
(a)    Authority. Purchaser has the full right, power and authority to purchase
the Property as provided in this Agreement and to carry out Purchaser's
obligations hereunder, and that all requisite action necessary to authorize
Purchaser to enter into this Agreement and to carry out Purchaser's obligations
hereunder has been taken or will be taken prior to the expiration of the
Inspection Period.
(b)    OFAC. Neither the Purchaser nor any of its officers, managers nor
directors, nor any direct or, to the Purchasers’ knowledge, indirect owner of
ten percent (10%) or more of the legal or beneficial interests in the
Purchasers, nor, to the Purchasers’ knowledge, any other legal or beneficial
owner of the Purchasers, (i) is a person or entity described by Section 1 of the
Executive Order (No. 13,224) Blocking Property and Prohibiting Transactions With
Persons Who commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 25, 2001), or (ii) engages in any dealings or transactions, or
is otherwise associated, with any of those persons or entities.
If this Agreement is not terminated prior to Closing pursuant to the terms and
provisions hereof and Purchaser fails to consummate the Closing (even if such
failure is the result of a breach of Purchaser’s representations and warranties
above) for any reason except the failure by Seller to perform its obligations
hereunder or the failure of any condition precedent to Purchaser’s obligation to
consummate the Closing, and such failure is not cured within the cure period set
forth in Section 11(a), then Purchaser shall be in default hereunder and Seller
shall have the remedies set forth in Section 11(a).
15.    Condemnation. In the event that all or any substantial portion of the
Property shall be taken in condemnation or under the right of eminent domain
prior to the Closing Date, Seller shall promptly notify Purchaser thereof.
Within five (5) Business Days after receipt of the foregoing notice (and the
Closing Date shall be extended as necessary to provide Purchaser with such full
five (5) Business Day period), Purchaser shall notify Seller, electing either:
(a) to proceed with this transaction and Closing in accordance with this
Agreement notwithstanding such condemnation; or (b) to terminate this Agreement,
receive a refund of the Earnest Money and neither party shall have any further
rights or obligations under this Agreement except for those that expressly
survive termination. If Purchaser elects to proceed with this transaction
pursuant to clause (a) above, or if there is a taking in condemnation or eminent
domain that does not affect a substantial portion of the Property, there shall
be no reduction in the Purchase Price and Seller shall (i) deliver to Purchaser
at the Closing, or as soon thereafter as available, any proceeds actually
received by Seller attributable to the Property from such condemnation or
eminent domain proceeding, and (ii) transfer and assign to Purchaser any and all
rights Seller may have with respect to payments by or from and with respect to
recovery against any party for damages or compensation relating to the Property
on account of such condemnation or eminent domain proceeding. A failure by
Purchaser to notify Seller in writing within five (5) Business Days after
receiving written notice of such taking shall be deemed an election to proceed
under clause (a) in this Section 15. If Purchaser elects (or is deemed to elect)
to proceed under clause (a) in this




--------------------------------------------------------------------------------





Section 15, Seller shall not compromise, settle or adjust any claims to such
award without Purchaser’s prior written consent. For purposes of this provision,
a “substantial portion” of the Property shall be deemed to include (A) any
taking of any portion of the building on the Land or the Land underlying the
building, (B) any taking of the lesser of (I) five percent (5%) of the parking
spaces for the Property, or (II) such number of parking spaces as would leave
the Property in violation of any ordinance, lease, reciprocal easement agreement
or declaration of covenants, conditions and restrictions affecting the Property,
(C) any taking which gives rise to a right on behalf of any tenant under a
Tenant Lease to terminate its Tenant Lease, and (D) any taking which materially
alters the means of vehicular access to the Property.
16.    Damage to Property. Seller agrees to give Purchaser prompt notice of any
fire or other casualty affecting the Land, the Improvements, or the Personal
Property between the Effective Date and the Closing. The notice of casualty
delivered by Seller to Purchaser upon the occurrence of any casualty shall
specify whether the casualty is insured or uninsured and the cost to repair the
damage caused by such casualty.
(a)    If, before Closing, the Property is damaged (i) by an insured fire or
other casualty that would cost an amount equal to One and a Half Million and
No/100 Dollars ($1,500,000.00) or more to repair or (ii) by an uninsured
casualty that Seller is unwilling or unable to repair on or before Closing, or
(iii) by any fire or other casualty (whether or not insured) that will result in
a loss of rents (after taking into account rent loss proceeds) of more than five
percent (5%) of the rent payable under the Tenant Leases prior to such casualty
or give rise to a right in favor of ten (10) or more tenants to terminate their
Tenant Leases (each, a “Major Casualty”), then either Purchaser or Seller may,
at its option, elect to terminate this Agreement by written notice to the other
party within twenty (20) days after the date of Seller's notice to Purchaser of
the casualty (and the Closing Date shall be extended as necessary to provide
Purchaser with such full five (5) Business Day period), in which case the
Earnest Money shall be refunded to Purchaser, and neither party shall have any
further rights or obligations under this Agreement, other than rights and
obligations that expressly survive termination. If neither Purchaser nor Seller
timely makes its election to terminate this Agreement pursuant to this
Section 16 and the casualty is insured, then the Closing shall take place as
provided herein, the Purchase Price shall be reduced by an amount equal to
Seller's deductible under its insurance policies, and Seller shall assign to
Purchaser at the Closing all of Seller's interest in and to any casualty
insurance proceeds that may be payable to Seller on account of the occurrence,
including, to the extent assignable, the proceeds of any business interruption
or loss of rental insurance. If neither Purchaser nor Seller timely makes its
election to terminate this Agreement pursuant to this Section 16 and the
casualty is uninsured, then the Closing shall take place as provided herein,
Purchaser shall accept the Property in its condition at Closing and the Purchase
Price shall not be reduced.
(b)    If, before Closing, the Property is damaged by (i) a fire or other
casualty that is not a Major Casualty or (ii) an uninsured casualty and Seller
repairs the damage before Closing, then Purchaser may not terminate this
Agreement, and if the casualty is insured, the Purchase Price shall be reduced
by an amount equal to Seller's deductible under its insurance policies, and
Seller shall assign to Purchaser at the Closing all of Seller's interest in and
to any casualty insurance proceeds that may be payable to Seller on account of
the occurrence, including, to the extent assignable, the proceeds of any
business interruption or loss of rental insurance.
(c)    Seller and Purchaser both agree to use the Seller's insurance adjuster's
assessment to determine the amount of damages.
17.    Assignment. Purchaser may not assign this Agreement without Seller's
prior written consent, which consent shall be given or denied in Seller's sole
and absolute discretion, except that Apartment Purchaser and/or Vacant Land
Purchaser may make up to two assignments each of its interest in and to this




--------------------------------------------------------------------------------





Agreement to an entity that is an affiliate of and controlled by Hines Global
Income Trust, Inc.; provided, however, that (a) the assigning Purchaser shall
not be released from any of its liabilities and obligations under this Agreement
by reason of such designation or assignment; and (b) such designation or
assignment shall not be effective until Purchaser has provided Seller with a
fully executed copy of such designation or assignment and assumption instrument
(which shall be in substantially the form attached hereto as Exhibit J), which
shall (i) provide that Purchaser and such designee(s) or assignee(s) shall be
jointly and severally liable for all liabilities and obligations of Purchaser
under this Agreement, (ii) include a representation and warranty in favor of
Seller that all representations and warranties made by Purchaser in this
Agreement are true and correct with respect to such designee(s) or assignee(s)
as of the date of such designation or assignment, and will be true and correct
as of the Closing, and (iii) otherwise be in customary form and substance
reasonably satisfactory to Seller.
18.    Miscellaneous.
(a)    Notice. All notices, demands, and requests and other communications
required or permitted under this Agreement must be in writing and will be deemed
to be delivered when actually received by facsimile or personal delivery or, if
earlier and regardless whether actually received or not, (i) upon one (1)
Business Day following deposit with a nationally recognized overnight courier
for next Business Day delivery, charges prepaid, or (ii) upon three (3) Business
Days following deposit in a regularly maintained receptacle for the United
States mail, registered or certified, postage prepaid, in either event to be
addressed to the addressee as follows:
If to Seller:
c/o NewTower Trust Company
7315 Wisconsin Avenue, Suite 350 West
Bethesda, MD 20814
Attn: Robert B. Edwards/President
Phone: (240) 235-9960
Fax: (240) 235-9961


With a copy to:
c/o Bentall Kennedy (U.S.) Limited Partnership
Attn: Director of Asset Management – MEPT
1201 Third Avenue, Suite 3000
Seattle, WA 98101
Phone: 206-623-4739
Fax: 206-832-2888




And with a copy to:
c/o Bentall Kennedy (U.S.) Limited Partnership
Attn: Director of Asset Management – MEPT
7315 Wisconsin Avenue, Suite 200 West
Bethesda, MD 20814
Phone: 301-656-9119
Fax: 301-656-9339


And with a copy to:
McNaul Ebel Nawrot & Helgren PLLC
600 University Street, Suite 2700
Seattle, WA 98101
Attn: Marc O. Winters
Phone: (206) 467-1816
Fax: (206) 624-5128







--------------------------------------------------------------------------------





And with a copy to:
Grayco Museum Investment LP
55 Waugh, Suite 500
Houston, Texas 77007
Attn: John J. (Jeff) Gray, III & John Britton
Fax: (713) 426-2506


 
 
If to Purchaser:
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056 6118
Attention: Kevin McMeans
Telephone: 713.966.5322
Fax: 713.355.8593


 
 
With copies to:
Hines Interests Limited Partnership
609 Main Street, Suite 4400
Houston, Texas 77002-2712
Attention: Dan Box
Telephone: 713.237.5655
Fax: 713.222.7621


Hines Global Income Trust
c/o Hines Advisors Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attention: Jason P. Maxwell – General Counsel
Telephone: 713.966.7638
Fax: 713.966.2075


Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Attention: Chris Wilson
Telephone: 713.229.1795
Fax: 713.229.7895





(b)    Governing Law. This Agreement will be construed under and in accordance
with the laws of the State of Texas, and all obligations of the parties created
hereunder are performable in Harris County, Texas.
(c)    Attorney’s Fees. Any party to this Agreement who is the substantially
prevailing party in any legal proceeding against the other party brought under
or with respect to this Agreement or transaction will be additionally entitled
to recover court costs and reasonable attorneys’ fees from the other party.
(d)    Exculpation for Liability. None of the Seller’s members, managers,
officers, directors, agents, employees, affiliates, investment advisors or
trustees shall have any personal liability of any kind or nature, nor shall
Purchaser have the right to receive any judgment or otherwise recover against
the assets of the aforesaid, under or arising out of or in any way relating to
this Agreement and the transactions contemplated under this Agreement. Purchaser
hereby waives for itself and anyone who may claim by, through or under Purchaser
any and all rights to sue or recover on account of any such alleged personal




--------------------------------------------------------------------------------





liability or to receive any judgment or otherwise recover against the assets of
any member, manager, officer, director, agent, employee, affiliate, investment
advisor or trustee of Seller. None of the Purchaser’s members, managers,
officers, directors, agents, employees, affiliates, investment advisors or
trustees shall have any personal liability of any kind or nature, nor shall
Seller have the right to receive any judgment or otherwise recover against the
assets of the aforesaid, under or arising out of or in any way relating to this
Agreement and the transactions contemplated under this Agreement. Seller hereby
waives for itself and anyone who may claim by, through or under Seller any and
all rights to sue or recover on account of any such alleged personal liability
or to receive any judgment or otherwise recover against the assets of any
member, manager, officer, director, agent, employee, affiliate, investment
advisor or trustee of Purchaser.
(e)    Disclosure.
(i)    Neither Purchaser nor Seller shall make a public disclosure of the terms
of this transaction or any of the terms or provisions set forth in this
Agreement, either before or after Closing. Notwithstanding the foregoing, this
general prohibition shall not prevent either party from (a) releasing a press
release concerning the sale of the Property after Closing, provided that such
press release is approved in advance by the other party, which consent shall not
be unreasonably withheld, delayed or conditioned if the press release contains
only the names of Seller and Purchaser, the Closing Date and customary quotes
usually included in a press release of this nature; (b) disclosing any
information regarding this transaction the extent that such disclosure is
required by applicable law, rule or regulation or a court or other binding
order; (c) disclosing any information regarding this transaction to any current,
or prospective lenders, members, partners, officers, employees, investors,
consultants or advisors; provided that any recipient is advised of the
confidential nature of such information and restrictions on its disclosure; or
(d) making any public statement, filing or other disclosure that such party
reasonably believes to be required or desirable under applicable securities
laws.  Any party desiring to issue a press release shall deliver to the other
party a copy of the press release at least three (3) Business Days prior to the
desired date of issuance. 
(ii)    Notwithstanding the provisions of Section 18(e)(i) or any other section
in this Agreement to the contrary, Seller recognizes that Hines Global Income
Trust, Inc. (“HGIT”), which indirectly owns interests in Purchaser, is a public
non-traded company, and it acknowledges and agrees that Purchaser or Hines
Global REIT II, Inc. may disclose in SEC and other filings with governmental
authorities, financial statements and/or other communications such information
regarding the transactions contemplated hereby and any such information relating
to the Property as may be necessary or advisable under federal or state
securities law, rules or regulations (including U.S. Securities and Exchange
Commission (“SEC”) rules and regulations), “generally accepted accounting
principles” or other accounting rules or procedures or in accordance with Hines
Global Income Trust, Inc.’s prior custom, practice or procedure (collectively,
the “Purchaser’s Disclosure Requirements”). Without limiting the foregoing,
Seller consents to Hines Global Income Trust, Inc. publicly disclosing the
possible transactions contemplated hereby and the filing this Agreement with the
SEC promptly after the execution of the same by both parties only to the extent
required by Purchaser’s Disclosure Requirements.
(iii)    The provisions of this Section 18(e) shall survive the closing of the
transaction contemplated by this Agreement or termination of this Agreement
without restriction or limitation.




--------------------------------------------------------------------------------





(f)    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto, their respective heirs, executors,
administrators, legal representatives, successors, and permitted assigns.
(g)    Severability. If any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, that invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
the invalid, illegal, or unenforceable provision had never been contained
herein. Furthermore, in lieu of any invalid, illegal, or unenforceable
provision, there shall be automatically added to this Agreement a provision as
similar to the illegal, invalid, or unenforceable provision as may be possible
and be legal, valid, and enforceable.
(h)    Entire Agreement. This Agreement (i) constitutes the sole and only
agreement of the parties hereto with respect to the subject matter hereof (ii)
supersedes any prior understandings or written or oral agreements between the
parties respecting the subject matter hereof, and (iii) cannot be changed except
by their written consent.
(i)    Time for Performance. Time is of the essence with this Agreement.
(j)    References. All references to “Sections” contained in this Agreement are,
unless specifically indicated otherwise, references to articles, sections,
subsections, and paragraphs of this Agreement. Whenever in this Agreement the
singular number is used, the same shall include the plural where appropriate
(and vice versa), and words of any gender shall include each other gender where
appropriate. All references to "Exhibits" and "Schedules" are, unless
specifically indicated otherwise, references to exhibits, schedules, and
attachments to this Agreement, which are incorporated into this Agreement by
each reference.
(k)    Survival. None of the covenants or other obligations of Seller or
Purchaser shall survive the Closing unless such survival is expressly provided
for in this Agreement, in which case such covenants or obligations shall survive
for the periods provided in this Agreement (or, if no period is provided,
indefinitely) and shall not be deemed to have merged or terminated at the
Closing or any termination or cancellation of this Agreement.
(l)    Counterparts. The parties may execute this Agreement in one or more
identical counterparts, all of which when taken together will constitute one and
the same instrument. A facsimile or electronic mail transmission shall be
binding on the party or parties whose signatures appear thereon. If so executed,
each counterpart is to be deemed an original for all purposes, and all
counterparts shall, collectively, constitute one agreement, but in making proof
of this Agreement, it shall not be necessary to produce or account for more than
one counterpart.
(m)    Rule of Construction. The parties hereto acknowledge that the parties and
their respective counsel have each reviewed and revised this Agreement, and that
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments or exhibits hereto.
(n)    No Recording of Agreement. Neither party (nor any of their respective
agents or representatives) shall record this Agreement (or any memorandum or
short form of this Agreement) without the prior written consent of the other.




--------------------------------------------------------------------------------





(o)    Waiver of Jury Trial. Each party hereto, knowingly and voluntarily, and
for their mutual benefit, waives any right to trial by jury in the event of
litigation regarding the performance or enforcement of, or in any way related
to, this Agreement.
(p)    Business Day. “Business Day” means a date that is not a Saturday, Sunday
or holiday observed by federally chartered banks in the State where the Property
is located. Whenever any determination is to be made or action to be taken on a
date specified in this Agreement, if the date falls upon a date that is not a
Business Day, the date for the determination or action shall be extended to the
first Business Day immediately thereafter.
(q)    Backup Contracts. In no event shall Seller enter into any backup
contracts for the sale of the Property.
(r)    Effective Date. The “Effective Date” of this Agreement shall be the date
an original of this Agreement (or original counterparts of this Agreement) is
executed by both Seller and Purchaser and each party has received a fully
executed copy thereof. The Effective Date shall be set forth in the introductory
paragraph of this Agreement.
(s)    1031 Exchange. Seller shall have the right to assign its respective
rights under this Agreement (but without release of Seller’s obligations herein)
to a third party who may act as a “qualified intermediary” with respect to the
Property in accordance with the provisions of Section 1031 of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations promulgated
thereunder (an “Exchange”), provided that: (a) such exchange shall be
accomplished at no additional expense or delay to Purchaser; (b) the
consummation or accomplishment of the Exchange shall not be a condition to
Seller’s obligations under this Agreement; (c) notwithstanding any such
assignment, Seller shall be and remain liable for the performance of all of the
obligations of “Seller” under this Agreement and all Purchase Documents, it
being agreed that in no event shall any actual or proposed Exchange limit or
affect the obligations or liabilities of Seller under this Agreement or the
Purchase Documents; and (d) Seller shall be solely responsible for, and Seller
agrees to indemnify Purchaser against, any costs, expenses, claims and
liabilities resulting from structuring the transaction as an exchange, rather
than as a direct purchase. In addition to the foregoing, upon request by Seller,
Purchaser agrees to reasonably cooperate, at no out-of-pocket cost to Purchaser,
in other respects in the event that Seller elects to accomplish a Section 1031
exchange with respect to the Property.
(t)    Joint and Several. Notwithstanding anything herein or in the Property
Documents to the contrary, the obligations and liabilities hereunder of the
entities comprising the Seller, on the one hand, and the Purchaser, on the other
hand, are joint and several. Without limiting the foregoing, the Parties agree
that (i) a default or breach by either entity comprising Seller shall be deemed
a default or breach by Seller hereunder, and (ii) a default or breach by either
entity comprising Purchaser shall be deemed a default or breach by Purchaser
hereunder. The provisions of this Section 18(t) shall survive Closing.




--------------------------------------------------------------------------------





(u)    Schedule and Exhibits. The following schedules and exhibits are hereby
incorporated into this Agreement:
Exhibit A    -    Legal Description of Land
Exhibit B    -    Special Warranty Deed
Exhibit C    -    Bill of Sale
Exhibit D    -    Assignment and Assumption of Leases and Contracts
Exhibit E    -    Non-Foreign Affidavit
Exhibit F    -    Rent Roll
Exhibit G    -    Personal Property
Exhibit H    -    List of Contracts
Exhibit I    -    Litigation
Exhibit J
-    Assignment and Assumption of Purchase and Sale

Agreement
Exhibit K
-    Allocation of Purchase Price





[Signature pages follow.]




--------------------------------------------------------------------------------






EXECUTED to be effective as of the Effective Date.


APARTMENT PURCHASER:


HGIT 5353 Fannin LP,
a Texas limited partnership


By:    HGIT 5353 Fannin GP, LLC,
a Texas limited liability company
its general partner


By:                    
Name:                    
Title:                    






VACANT LAND PURCHASER:


HGIT 5353 Fannin Lot Parcel, Inc.,
a Delaware corporation


By:                    
Name:                    
Title:                    




[Purchaser to initial Sections 10 and 11]






--------------------------------------------------------------------------------





SELLER:


GRAYCO LUI MUSEUM INVESTMENT 2006 LP, a
Texas limited partnership


By:    Grayco Museum GP LLC, a Texas limited liability
company






By:                    
Name:                    
Its:                    




GRAYCO LUI MUSEUM INVESTMENT II LP, a
Texas limited partnership


By:    Grayco Museum GP LLC, a Texas limited liability
company






By:                    
Name:                    
Its:                    








[Seller to initial Sections 10 and 11]




--------------------------------------------------------------------------------





TITLE COMPANY:


Receipt of $____________________ Earnest Money is acknowledged in the form of
______________________. Title Company agrees to hold the Earnest Money in
accordance with the terms of this Agreement.


TITLE HOUSTON HOLDINGS




By:                        
Name:                        
Title:                        
Date:                        








    




--------------------------------------------------------------------------------






EXHIBIT A
to
Purchase and Sale Agreement


LEGAL DESCRIPTION OF LAND


Apartment Parcel:


All of Unrestricted Reserve A, Museum Place, according to the map or plat filed
of record under Film Code No. 619071, Map Records of Harris County, Texas


Vacant Parcel:


DESCRIPTION OF A 0.3587 ACRE TRACT OF LAND SITUATED IN THE OBEDIANCE SMITH
SURVEY, ABSTRACT 696 AND THE J. CHRISTY SURVEY, ABSTRACT 212, CITY OF HOUSTON,
HARRIS COUNTY, TEXAS;


Being a 0.3587 acre tract of land, being all of Lots 9and 10, and the West ½ of
Lot 11 and the northerly ½ of Lot 8 in Block 3,of MacGregor and DeMeritt’s
Southmore Addition, Section 2, an addition in Harris County , Texas, according
to the map or plat thereof recorded in Volume 5, Page 13, of the Map Records of
Harris County, Texas same being a portion of the land described in a Deed
recorded under Harris County Clerk’s file N530022, said 0.3587 acre tract of
land being more particularly described as follows:


BEGINNING at a 5/8-inch iron rod with cap stamped “Brown & Gay” found marking
the north corner of said Lot 10, same being the intersection of southwest
right-of-way line of Southmore Avenue, based on a width of 80.00 feet with the
southeast right-of-way line of Fannin Street based on a width of 80.00 feet and
being in the north corner of the herein described tract of land;


THENCE S 57° 08’ 05” E, along the southwest right-of-way line of said Southmore
Avenue, a distance of 125.00 feet to a 5/8-inch iron rod with cap stamped “Brown
& Gay” set marking the east corner of the herein described tract;


THENCE S 32° 51’ 55” W, over and across said Lot 11 a distance of 125.00 feet to
a 5/8-inch iron rod with cap stamped “Brown & Gay” set marking the south corner
of the herein described tract of land;


THENCE N 57° 08’ 05” W, over and across said Lot 8 a distance of 125.00 feet to
a 5/8-inch iron rod with cap stamped “Brown & Gay” set marking the west corner
of the herein described tract of land in the southeast right-of-way line of said
Fannin Street;


THENCE N 32° 51’ 55” E, along the southeast right-of-way line of said Fannin
Street a distance of 125.00 feet to the POINT OF BEGINNING and containing 0.3587
acres (15,625 square feet) of land.






--------------------------------------------------------------------------------






EXHIBIT B
to
Purchase and Sale Agreement


FORM OF SPECIAL WARRANTY DEED


[Separate deeds to be prepared for the Apartment Property and the Vacant
Property]


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.




FORM OF SPECIAL WARRANTY DEED


STATE OF TEXAS        §
§
COUNTY OF HARRIS        §
THAT _________________, a _________________ ("Grantor"), its address being
                        , for and in consideration of the sum of Ten and No/100
Dollars ($10.00) and other good and valuable consideration paid by Grantee, the
receipt and sufficiency of which are hereby acknowledged, has GRANTED, SOLD and
CONVEYED, and by these presents does GRANT, SELL and CONVEY unto _____________,
a                  ("Grantee"), its address being c/o                         ,
that certain real property and improvements thereon situated in Harris County,
Texas, described on Exhibit A (the “Land”) attached hereto and incorporated
herein by reference, together with all structures, fixtures, buildings and
improvements situated thereon (collectively, the “Improvements”), and any and
all rights, titles, powers, privileges, easements, licenses, rights-of-way and
interests (A) appurtenant to the Land and the Improvements, (B) if any, of
Grantor, either at law or in equity, in possession or in expectancy, in and to
any real estate lying in the streets, highways, roads, alleys, rights-of-way or
sidewalks, open or proposed; in front of, above, over, under, through or
adjoining the Land and in and to any strips or gores of real estate adjoining
the Land, and (C) appurtenant or incident to any of the foregoing, including,
without limitation, to the extent owned by Grantor, all mineral, oil, gas and
other hydrocarbon substances on and under and that may be produced from the
Land, as well as all development rights, land use entitlements, air rights,
water, water rights, riparian rights, and water stock relating to the Land
(collectively, the "Property"). This Special Warranty Deed is additionally made
and accepted expressly subject to those liens, restrictions, reservations,
covenants, easements, mineral interests, encumbrances, and other matters set
forth on Exhibit B attached hereto and incorporated herein by reference, but
only to the extent the same are valid and subsisting and affect the Property
(the “Permitted Exceptions”).
TO HAVE AND TO HOLD the Property unto Grantee, its successors and assigns
forever; and Grantor does hereby bind itself and its successors to WARRANT AND
FOREVER DEFEND the Property unto Grantee, its successors and assigns, against
any person whomsoever lawfully claiming or to claim the same or any part
thereof, by, through, or under Grantor, but not otherwise, and subject to the
Permitted Exceptions.




--------------------------------------------------------------------------------





EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THAT CERTAIN PURCHASE AND SALE
AGREEMENT DATED ______, 2018 EXECUTED BY GRANTEE AND GRANTOR (THE “AGREEMENT”)
AND AS PROVIDED FOR HEREIN, GRANTOR HAS NOT MADE AND SPECIFICALLY DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES OR OTHER AGREEMENTS OF ANY KIND, WHETHER EXPRESSED
OR IMPLIED, ORAL OR WRITTEN, CONCERNING: (A) THE VALUE OR CONDITION OF THE
PROPERTY; (B) THE SUITABILITY OF THE PROPERTY FOR GRANTEE'S INTENDED USE; OR (C)
ANY OTHER MATTER WITH RESPECT TO THE PROPERTY. HAVING INSPECTED THE PROPERTY,
GRANTEE IS RELYING SOLELY ON GRANTEE'S OWN INVESTIGATION OF THE PROPERTY, AND
NOT ON ANY OTHER INFORMATION PROVIDED BY GRANTOR OR BY ANY EMPLOYEE OR AGENT OF
GRANTOR EXCEPT AS EXPRESSLY PROVIDED IN THE AGREEMENT AND AS PROVIDED HEREIN.
EXCEPT AS EXPRESSLY PROVIDED IN THE AGREEMENT AND AS PROVIDED HEREIN, GRANTOR IS
NOT LIABLE FOR ANY STATEMENTS, REPRESENTATIONS OR INFORMATION FURNISHED BY ANY
REAL ESTATE BROKER, AGENT OR OTHER PERSON. THE SALE OF THE PROPERTY IS MADE ON
AN "AS IS" BASIS, IN ITS PRESENT CONDITION AND WITH ALL FAULTS EXCEPT AS
PROVIDED FOR IN THE AGREEMENT AND HEREIN.
Date:    _____________, 2018


GRANTOR:                GRAYCO LUI MUSEUM INVESTMENT 2006 LP, a
Texas limited partnership


By:    Grayco Museum GP LLC, a Texas limited liability
company




By:                    
Name:                    
Its:                    




GRAYCO LUI MUSEUM INVESTMENT II LP, a
Texas limited partnership


By:    Grayco Museum GP LLC, a Texas limited liability
company




By:                    
Name:                    
Its:                    




--------------------------------------------------------------------------------







ACKNOWLEDGMENT


THE STATE OF ____________        §
§
COUNTY OF ________            §


This instrument was acknowledged before me on the ____ day of ________________
2018, by _____________, the ____________ of Grayco Museum GP LLC, a Texas
limited liability company, the General Partner of each of Grayco LUI Museum
Investment 2006 LP, a Delaware limited partnership and Grayco LUI Museum
Investment II LP, a Delaware limited partnership, on behalf of said limited
partnerships.


                        
Notary Public, State of Texas


AFTER RECORDING RETURN TO:


__________________________
__________________________
__________________________
Attn: ______________________






--------------------------------------------------------------------------------





EXHIBIT A
to
Special Warranty Deed


LEGAL DESCRIPTION




Apartment Parcel:


All of Unrestricted Reserve A, Museum Place, according to the map or plat filed
of record under Film Code No. 619071, Map Records of Harris County, Texas


Vacant Parcel:


DESCRIPTION OF A 0.3587 ACRE TRACT OF LAND SITUATED IN THE OBEDIANCE SMITH
SURVEY, ABSTRACT 696 AND THE J. CHRISTY SURVEY, ABSTRACT 212, CITY OF HOUSTON,
HARRIS COUNTY, TEXAS;


Being a 0.3587 acre tract of land, being all of Lots 9and 10, and the West ½ of
Lot 11 and the northerly ½ of Lot 8 in Block 3,of MacGregor and DeMeritt’s
Southmore Addition, Section 2, an addition in Harris County , Texas, according
to the map or plat thereof recorded in Volume 5, Page 13, of the Map Records of
Harris County, Texas same being a portion of the land described in a Deed
recorded under Harris County Clerk’s file N530022, said 0.3587 acre tract of
land being more particularly described as follows:


BEGINNING at a 5/8-inch iron rod with cap stamped “Brown & Gay” found marking
the north corner of said Lot 10, same being the intersection of southwest
right-of-way line of Southmore Avenue, based on a width of 80.00 feet with the
southeast right-of-way line of Fannin Street based on a width of 80.00 feet and
being in the north corner of the herein described tract of land;


THENCE S 57° 08’ 05” E, along the southwest right-of-way line of said Southmore
Avenue, a distance of 125.00 feet to a 5/8-inch iron rod with cap stamped “Brown
& Gay” set marking the east corner of the herein described tract;


THENCE S 32° 51’ 55” W, over and across said Lot 11 a distance of 125.00 feet to
a 5/8-inch iron rod with cap stamped “Brown & Gay” set marking the south corner
of the herein described tract of land;


THENCE N 57° 08’ 05” W, over and across said Lot 8 a distance of 125.00 feet to
a 5/8-inch iron rod with cap stamped “Brown & Gay” set marking the west corner
of the herein described tract of land in the southeast right-of-way line of said
Fannin Street;


THENCE N 32° 51’ 55” E, along the southeast right-of-way line of said Fannin
Street a distance of 125.00 feet to the POINT OF BEGINNING and containing 0.3587
acres (15,625 square feet) of land.






--------------------------------------------------------------------------------






EXHIBIT B
to
Special Warranty Deed


PERMITTED EXCEPTIONS

















--------------------------------------------------------------------------------






EXHIBIT C
to
Purchase and Sale Agreement


[Separate Bills of Sale to be prepared for the Apartment Property and the Vacant
Property]


BILL OF SALE


This BILL OF SALE (this “Bill of Sale”) is made and entered into as of the ___
day of _______________, 2018 (the “Effective Date”), by and between
______________, a ______________ (“Assignor”), and ______________, a
______________ (“Assignee”).


AGREEMENTS


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:


2.    Assignor hereby sells, transfers, assigns, and conveys to Assignee the
following (collectively, the “Assigned Property”):


(a)All equipment, fixtures, appliances, tools, machinery, inventory, and other
personal property of whatever kind or character owned by Assignor and attached
to or installed or located on or in the land located in the City of Houston,
Harris County, Texas (as more particularly described in the attached Exhibit A,
the “Land”) or the improvements located on the Land (“Improvements”), including
those items listed on Exhibit B attached hereto (collectively, the “Personal
Property”).


(b)All of Assignor's right, title, and interest in and to warranties,
guaranties, and bonds that affect the Land, the Improvements or the Personal
Property or are used in connection with the maintenance or operation of the Land
or the Improvements (or any part thereof) or the Personal Property, but only to
the extent that the foregoing are assignable by Assignor without any necessary
third party consent or to the extent that all necessary third party consents to
the assignments have been obtained.


(c)To the extent assignable, all of Seller's right, title and interest, if any,
in and to all trademarks, trade names or symbols under which the Land or the
Improvements (or any part thereof) is operated; and
(d)All of Seller's right, title and interest, if any, in and to the following,
but excluding Seller Proprietary Materials (as defined in the Agreement): (i)
all books and records, including operating statements, related to the Land or
the Improvements, including all tenant lease files, tenant correspondence files,
tenant audit records, (ii) all structural reviews, architectural drawings, and
engineering, soils, seismic, geologic and architectural reports, studies and
certificates pertaining to the Land or the Improvements, and (iii) all plans and
specifications, surveys, site plans, construction and development drawings,
including all final plans, specifications and drawings of the Improvements
(“Records and Plans”).


3.    Except as set forth in this Bill of Sale or in that certain Purchase and
Sale Agreement by and between Assignor, as seller, and Assignee, as purchaser,
dated __________, 2018 (the “Agreement”), the Assigned Property is conveyed by
Assignor and accepted by Assignee AS IS, WHERE IS, AND WITHOUT ANY WARRANTIES OF
WHATSOEVER NATURE, EXPRESS, IMPLIED, OR STATUTORY, IT BEING THE INTENTION OF
ASSIGNOR AND ASSIGNEE EXPRESSLY TO NEGATE AND EXCLUDE ALL WARRANTIES, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
ANY PARTICULAR





--------------------------------------------------------------------------------





PURPOSE, WARRANTIES CREATED BY ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY
DESCRIPTION OF THE PROPERTY CONVEYED HEREUNDER, OR BY ANY SAMPLE OR MODEL
THEREOF, AND ALL OTHER WARRANTIES WHATSOEVER CONTAINED IN OR CREATED BY THE
UNIFORM COMMERCIAL CODE OR ANY OTHER LAW.


4.    Notwithstanding anything to the contrary contained in this Bill of Sale,
any liability of Assignor or Assignee under this Bill of Sale is limited as set
forth in Section 12(d) of the Agreement.


5.    This Bill of Sale may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.


[Signature page follows.]







--------------------------------------------------------------------------------






    IN WITNESS WHEREOF, this Bill of Sale is executed as of the Effective Date.


ASSIGNOR:


_________________________________,
a _______________________


By:    _______________________________,
a ____________________________,
its ______________________


EXHIBIT ONLY. DO NOT EXECUTE
By:        
Name:        
Title:        


                            
ASSIGNEE:


_________________________________,
a _______________________


By:    _______________________________,
a ____________________________,
its ______________________


EXHIBIT ONLY. DO NOT EXECUTE
By:        
Name:        
Title:        


Exhibit A – Land Description
Exhibit B – Personal Property









--------------------------------------------------------------------------------






EXHIBIT A
to
Bill of Sale


LAND DESCRIPTION


Apartment Parcel:


All of Unrestricted Reserve A, Museum Place, according to the map or plat filed
of record under Film Code No. 619071, Map Records of Harris County, Texas


Vacant Parcel:


DESCRIPTION OF A 0.3587 ACRE TRACT OF LAND SITUATED IN THE OBEDIANCE SMITH
SURVEY, ABSTRACT 696 AND THE J. CHRISTY SURVEY, ABSTRACT 212, CITY OF HOUSTON,
HARRIS COUNTY, TEXAS;


Being a 0.3587 acre tract of land, being all of Lots 9and 10, and the West ½ of
Lot 11 and the northerly ½ of Lot 8 in Block 3,of MacGregor and DeMeritt’s
Southmore Addition, Section 2, an addition in Harris County , Texas, according
to the map or plat thereof recorded in Volume 5, Page 13, of the Map Records of
Harris County, Texas same being a portion of the land described in a Deed
recorded under Harris County Clerk’s file N530022, said 0.3587 acre tract of
land being more particularly described as follows:


BEGINNING at a 5/8-inch iron rod with cap stamped “Brown & Gay” found marking
the north corner of said Lot 10, same being the intersection of southwest
right-of-way line of Southmore Avenue, based on a width of 80.00 feet with the
southeast right-of-way line of Fannin Street based on a width of 80.00 feet and
being in the north corner of the herein described tract of land;


THENCE S 57° 08’ 05” E, along the southwest right-of-way line of said Southmore
Avenue, a distance of 125.00 feet to a 5/8-inch iron rod with cap stamped “Brown
& Gay” set marking the east corner of the herein described tract;


THENCE S 32° 51’ 55” W, over and across said Lot 11 a distance of 125.00 feet to
a 5/8-inch iron rod with cap stamped “Brown & Gay” set marking the south corner
of the herein described tract of land;


THENCE N 57° 08’ 05” W, over and across said Lot 8 a distance of 125.00 feet to
a 5/8-inch iron rod with cap stamped “Brown & Gay” set marking the west corner
of the herein described tract of land in the southeast right-of-way line of said
Fannin Street;


THENCE N 32° 51’ 55” E, along the southeast right-of-way line of said Fannin
Street a distance of 125.00 feet to the POINT OF BEGINNING and containing 0.3587
acres (15,625 square feet) of land.




--------------------------------------------------------------------------------





EXHIBIT B
to
Bill of Sale


PERSONAL PROPERTY








--------------------------------------------------------------------------------






EXHIBIT D
to
Purchase and Sale Agreement


[Separate Assignments to be prepared for the Apartment Property and the Vacant
Property]


ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS


This ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (this “Assignment”) is
made and entered into as of _______________, 2018 (the “Effective Date”), by and
between ______________, a ______________ (collectively, “Assignor”), and
______________, a ______________ (“Assignee”).
AGREEMENTS


For good and valuable consideration, the receipt of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:


6.    Assignor hereby transfers and assigns to Assignee all of Assignor's right,
title and interest in and to: (a) the lease agreements listed on Exhibit A
attached hereto, and all amendments, modifications and supplements thereto and
guaranties thereof (collectively, the “Leases”); (b) the service, maintenance,
operating, equipment leasing and other contracts listed on Exhibit B attached
hereto (collectively, the “Contracts”), and (c) all security deposits held by
Assignor under the Leases (collectively the items described in (a), (b) and (c)
above are referred to herein collectively as the “Assigned Property”). The
Assigned Property relates to the real property located in Harris County, Texas
described on Exhibit C attached hereto (the “Property”).


7.    Except as set forth in this Bill of Sale or in that certain Purchase and
Sale Agreement by and between Assignor, as seller, and Assignee, as purchaser,
dated __________, 2018 (the “Agreement”), Assignor has executed this Assignment
and has GRANTED, TRANSFERRED and ASSIGNED the Assigned Property to Assignee, and
Assignee has accepted this Assignment and purchased the Assigned Property,
WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, EXPRESS, IMPLIED
OR STATUTORY, IT BEING THE INTENTION OF ASSIGNOR AND ASSIGNEE TO EXPRESSLY
NEGATE AND EXCLUDE ALL WARRANTIES WHATSOEVER, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE,
WARRANTIES CREATED BY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF
THE ASSIGNED PROPERTY OR BY ANY SAMPLE OR MODEL AND ANY OTHER WARRANTIES
CONTAINED IN OR CREATED BY THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW.


8.    Assignee hereby assumes and agrees to pay and perform all of the terms,
covenants, conditions and obligations of the Assignor under the Leases and
Contracts under or with respect to the Assigned Property arising or accruing on
or after the Effective Date, and agrees to indemnify and hold Assignor harmless
from and against any claims, costs or liabilities in connection therewith
arising or accruing on or after the Effective Date. Assignor agrees to pay and
perform all of the terms, covenants, conditions and obligations of the Assignor
under the Leases and Contracts under or with respect to the Assigned Property
arising or accruing before the Effective Date and agrees to indemnify and hold
Assignee harmless from and against any claims, costs or liabilities in
connection with the Assigned Property arising or accruing prior to the Effective
Date.







--------------------------------------------------------------------------------





9.    Notwithstanding anything to the contrary contained in this Assignment, any
liability of Assignor or Assignee under this Assignment is limited as set forth
in Section 12(d) of the Agreement.

[Signature page follows.]





--------------------------------------------------------------------------------






    IN WITNESS WHEREOF, this Assignment is executed as of the Effective Date.


ASSIGNOR:
_________________________________,
a _______________________


By:    _______________________________,
a ____________________________,
its ______________________


EXHIBIT ONLY. DO NOT EXECUTE
By:        
Name:        
Title:        


ASSIGNEE:
_________________________________,
a _______________________


By:    _______________________________,
a ____________________________,
its ______________________


EXHIBIT ONLY. DO NOT EXECUTE
By:        
Name:        
Title:        



    






Exhibit A – List of Leases
Exhibit B – List of Contracts



Exhibit C – Land Description





    





--------------------------------------------------------------------------------





EXHIBIT A
To
Assignment and Assumption of Leases and Contracts


LIST OF LEASES





--------------------------------------------------------------------------------





EXHIBIT B
to
Assignment and Assumption Agreement of Leases and Contracts


LIST OF CONTRACTS*


vmdpurchaseandsaleagr_image1.gif [vmdpurchaseandsaleagr_image1.gif]


*Each page number above corresponds to the page number of the referenced
contract as set forth in the contract list provided to Purchaser on the
Effective Date.







--------------------------------------------------------------------------------







EXHIBIT C
to
Assignment and Assumption of Leases and Contracts


LAND DESCRIPTION


Apartment Parcel:


All of Unrestricted Reserve A, Museum Place, according to the map or plat filed
of record under Film Code No. 619071, Map Records of Harris County, Texas


Vacant Parcel:


DESCRIPTION OF A 0.3587 ACRE TRACT OF LAND SITUATED IN THE OBEDIANCE SMITH
SURVEY, ABSTRACT 696 AND THE J. CHRISTY SURVEY, ABSTRACT 212, CITY OF HOUSTON,
HARRIS COUNTY, TEXAS;


Being a 0.3587 acre tract of land, being all of Lots 9and 10, and the West ½ of
Lot 11 and the northerly ½ of Lot 8 in Block 3,of MacGregor and DeMeritt’s
Southmore Addition, Section 2, an addition in Harris County , Texas, according
to the map or plat thereof recorded in Volume 5, Page 13, of the Map Records of
Harris County, Texas same being a portion of the land described in a Deed
recorded under Harris County Clerk’s file N530022, said 0.3587 acre tract of
land being more particularly described as follows:


BEGINNING at a 5/8-inch iron rod with cap stamped “Brown & Gay” found marking
the north corner of said Lot 10, same being the intersection of southwest
right-of-way line of Southmore Avenue, based on a width of 80.00 feet with the
southeast right-of-way line of Fannin Street based on a width of 80.00 feet and
being in the north corner of the herein described tract of land;


THENCE S 57° 08’ 05” E, along the southwest right-of-way line of said Southmore
Avenue, a distance of 125.00 feet to a 5/8-inch iron rod with cap stamped “Brown
& Gay” set marking the east corner of the herein described tract;


THENCE S 32° 51’ 55” W, over and across said Lot 11 a distance of 125.00 feet to
a 5/8-inch iron rod with cap stamped “Brown & Gay” set marking the south corner
of the herein described tract of land;


THENCE N 57° 08’ 05” W, over and across said Lot 8 a distance of 125.00 feet to
a 5/8-inch iron rod with cap stamped “Brown & Gay” set marking the west corner
of the herein described tract of land in the southeast right-of-way line of said
Fannin Street;


THENCE N 32° 51’ 55” E, along the southeast right-of-way line of said Fannin
Street a distance of 125.00 feet to the POINT OF BEGINNING and containing 0.3587
acres (15,625 square feet) of land.







--------------------------------------------------------------------------------






EXHIBIT E
to
Purchase and Sale Agreement


NON-FOREIGN AFFIDAVIT




Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. To inform the transferee that withholding of tax is not
required upon the disposition of a U.S. real property interest by GRAYCO LUI
MUSEUM INVESTMENT 2006 LP, a Delaware limited partnership and GRAYCO LUI MUSEUM
INVESTMENT II LP, A Delaware limited partnership (collectively, “Transferor”),
the undersigned hereby certifies the following on behalf of the Transferor.


1.    Transferor is not a (a) foreign corporation, foreign partnership, foreign
trust, foreign estate, or foreign person (as those terms are defined in the
Internal Revenue Code and the Income Tax Regulations promulgated thereunder), or
(b) disregarded entity as defined in Section 1.1445-2(b)(2)(iii) of the Income
Tax Regulations;


2.    Transferor's U.S. employer identification number is _______________; and


3.    Transferor's address is __________________________________________.


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalties of perjury the undersigned declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct
and complete, and it further declares that it has authority to sign this
document on behalf of Transferor.


Executed to be effective as of ___________.


[Signature page follows.]


                        





--------------------------------------------------------------------------------






TRANSFEROR:


GRAYCO LUI MUSEUM INVESTMENT 2006 LP,
a Texas limited partnership


By:    Grayco Museum GP LLC, a Texas limited
liability company


EXHIBIT ONLY. DO NOT EXECUTE


By:                    
Name:                    
Its:                    




GRAYCO LUI MUSEUM INVESTMENT II LP, a
Texas limited partnership


By:    Grayco Museum GP LLC, a Texas limited
liability company


EXHIBIT ONLY. DO NOT EXECUTE


By:                    
Name:                    
Its:                    


    





--------------------------------------------------------------------------------






EXHIBIT F
to
Purchase and Sale Agreement


RENT ROLL





--------------------------------------------------------------------------------





EXHIBIT G
to
Purchase and Sale Agreement


PERSONAL PROPERTY


LOCATION
ITEM (include description)
# OF ITEMS
LEASING OFFICE
COMPUTER
2
 
LAMPS
4
 
LAMP
3
 
SOFA
2
 
PILLOW
9
 
CHAIR
12
 
TABLE
3
 
DESK
2
 
DECORATION
17
 
HANGING ART
11
 
DECORATIVE TRAY
2
 
COFFEE STATION
1
 
BOOK
5
 
 
 
MANAGER OFFICE
COMPUTER
1
 
DESK
1
 
CHAIR
3
 
PHONE
1
 
HANGING ART
2
 
LARGE PLANT
1
 
FILE CABINET
1
 
 
 
ASST. MANAGER
COMPUTER
1
 
DESK
1
 
CHAIR
3
 
PHONE
1
 
HANGING ART
1
 
FILE CABNIET
3
 
CHECK SCANNER
1






--------------------------------------------------------------------------------





EXHIBIT H
to
Purchase and Sale Agreement


LIST OF CONTRACTS*




vmdpurchaseandsaleagr_image1.gif [vmdpurchaseandsaleagr_image1.gif]


*Each page number above corresponds to the page number of the referenced
contract as set forth in the contract list provided to Purchaser on the
Effective Date.









--------------------------------------------------------------------------------





EXHIBIT I
to
Purchase and Sale Agreement


LITIGATION




1.    Seller has filed a Petition for Review with the Harris County District
Court contesting the Order Determining Protest entered by the Harris County
Appraisal Review Board on July 16, 2018.





















--------------------------------------------------------------------------------






EXHIBIT J
to
Purchase and Sale Agreement


ASSIGNMENT OF PURCHASE AND SALE AGREEMENT
THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (“Assignment”), is made as of
this _____ day of ____________, 20__, by and between GRAYCO LUI MUSEUM
INVESTMENT 2006 LP, a Delaware limited partnership and GRAYCO LUI MUSEUM
INVESTMENT II LP, a Delaware limited partnership (collectively, “Seller”),
__________________________________, a ____________________________
(“Purchaser”), and __________________________________, a
____________________________ duly formed and organized under the laws of the
State of _____________ (“Assignee”) (Seller, Purchaser and Assignee are
sometimes referred herein, collectively, as the “Parties”). All initially
capitalized terms used herein that are not otherwise defined herein shall have
the meanings ascribed to them in the Purchase Agreement (as such term is defined
below).
RECITALS
A.    Seller and Purchaser have entered into that certain Purchase and Sale
Agreement (“Purchase Agreement”), dated as of _______________, 2018, for the
sale of the property described in the Purchase Agreement (“Property”) and
located in the City of Houston, County of Harris, State of Texas and more
particularly described in the Purchase Agreement.
B.    The Parties desire to enter into this Assignment to, among other things,
assign Purchaser’s rights and interests in the Purchase Agreement to Assignee
and to evidence Assignee’s assumption of Purchaser’s obligations and liabilities
under the Purchase Agreement.
ASSIGNMENT:
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
1.    Assignment of Purchase Agreement. Purchaser hereby assigns and transfers
to Assignee all of Purchaser’s right, title, claim and interest in and to the
Purchase Agreement, the Property, and all sums paid or deposited into escrow or
to Seller by Purchaser in connection with the Purchase Agreement.
2.    Assumption. Assignee hereby acknowledges and agrees to all of the terms of
the Purchase Agreement and accepts the foregoing assignment and assumes and
agrees to perform all obligations of Purchaser under the Purchase Agreement, in
accordance with the terms thereof.
3.    No Release. The assignment and assumption set forth in Paragraphs 1 and 2
hereof shall not release Purchaser from the obligation of Purchaser or Assignee
to perform in accordance with the terms of the Purchase Agreement. Purchaser
acknowledges that, notwithstanding such assignment and assumption, Purchaser
shall remain primarily obligated under the Purchase Agreement and Purchaser and
Assignee shall be co-obligors under the Purchase Agreement with joint and
several liability for the performance of all obligations of Buyer set forth
thereunder, including (without limitation) the indemnification obligations of
Purchaser set forth in the Purchase Agreement.
4.    Amendment to Purchase Agreement. The Purchase Agreement is hereby amended
in the following manner:





--------------------------------------------------------------------------------





(a)    The term “Purchaser” as used in the Purchase Agreement is amended to mean
Purchaser and/or Assignee.
(b)    All exhibits to the Purchase Agreement, as so amended, shall be signed
and delivered by Seller and Assignee in accordance with the terms of the
Purchase Agreement.
5.    Representations and Warranties of Assignee. Assignee hereby represents and
warrants to Seller that each and every representation and warranty made by
Purchaser in the Purchase Agreement is true and correct with respect to Assignee
as of the date of the Purchase Agreement and the Closing Date (as defined in the
Purchase Agreement) and such representations and warranties apply fully to this
Assignment and shall survive the Deed (as defined in the Purchase Agreement).
Purchaser acknowledges and agrees to be bound by the disclaimer of
representations and warranties contained in Section 14 of the Purchase
Agreement, which acknowledgment and agreement and disclaimer shall survive the
Deed.
6.    Ratification of Agreements. Except as expressly amended and modified under
this Assignment, the Parties hereby ratify and affirm the terms and provisions
of the Purchase Agreement in their entirety.
7.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Texas.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.
PURCHASER:
   


By:
Name:
Title:




ASSIGNEE:
   


By:
Name:
Title:




SELLER:
   


By:
Name:
Title:














--------------------------------------------------------------------------------






EXHIBIT K
to
Purchase and Sale Agreement


ALLOCATION OF PURCHASE PRICE




Property
Allocated Purchase Price
Allocated Initial
Earnest Money
Allocated Additional Earnest Money
Apartment Property
$71,726,000
$491,935
$983,869
Vacant Property
$1,176,000
$8,065
$16,131
Total
$72,902,000
$500,000
$1,000,000







             



